 In the Matter of TOWER HOSIERY MILLS, INC.andAMERICANFEDERA-TION OF HOSIERY WORKERS'CaseNo. 5-C-1847.-Decided February16, 1949DECISIONANDORDEROn March 16, 1948, Trial Examiner Earl S. Bellman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices,2 aijd recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board S has reviewed the TrialExaminer's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the Respondent's exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions,and recom-mendationsof theTrial Examiner,only insofar as they are con-sistent with the findings and conclusions set forth below.We agree with the Trial Examiner's general conclusion that theRespondent refused to bargain with the Union in violation of Section8 (1) and (5) of the Act.We do not, however, agree with the TrialExaminer'sfinding that the Respondent's treatment of the bonusissueduring its negotiations with the Union amounted to a refusalto bargain in violation of the Act.The Respondent began, in about1939, to pay its employees a Christmas bonus amounting to 2 percentof each employee's earnings for the preceding year, and it has con-tinued to make such bonus payments each year since then.During'At the time of the hearing,the Union was affiliated with the Congress of IndustrialOrganizations.As it has since then severed this affiliation,we have amended the captionaccordingly.2The provisions of Section 8 (1) and(5) of the National Labor Relations Act, which theTrial Examiner herein found were violated,are continued in Section 8 (a) (1) and 8 (a)(5) of the Act,as amended by the Labor Management Relations Act, 1947.2 Pursuant to the provisions of Section3 (b) of the Act,as amended,the National LaborRelations Board has delegated its powers in connection with this proceeding to a three-manpanel consisting of the undersigned Board Members[Chairman Herzog and MembersHouston and Murdock].81 N. L.R. B., No. 120.658 TOWER HOSIERY MILLS, INC.659the war, the Respondent obtained War Labor Board approval forthesebonus payments upon the basis of the Respondent's representa-tionthat it made these bonus payments voluntarily, not as a part ofwages, and that it remained within the Respondent's discretion whetheror not the bonus would be paid.Early in the negotiations, the Union proposed inclusion in thecontract of the following bonus provision :It is hereby agreed between the parties that the Company shallpay a bonus of two (2%) percent of total earning for the twelve(12)months immediately preceding November 1st of any year.This bonus shall be paid to all employees the week prior toChristmas of any year.The Respondent took the position with respect to this proposal, as itsbonus payments in the past had not been a part of wages, but had beenconditional each year upon the amount of its earnings, the Respondentwas unwilling to commit itself in a contract to the payment of abonus.On May 10, 1946, the Union presented to the Respondent the follow-ing modified bonus .proposal :It is hereby agreed that the Company shall not discontinuethe payment of the yearly Christmas bonus of two (2%) percentof the total earnings during the life of this contract, withoutnegotiations and consent of the Union.The Respondent stood firm in its position that the question ofwhether or not a bonus would be paid was dependent upon its deter-minationat the close of each year that its earnings warranted abonus payment, and that it would not commit itself in writing topay a bonus.Although the Respondent was under an obligation to bargain withtheUnion on the subject of a bonus,-' we do not agree with theTrial Examiner that the Respondent has failed to meet this obligationin the instant case.Rather, the Respondent has refused only to enterinto a binding obligation to pay a Christmas bonus in a specifiedamount, when its practice had been to determine at the end of each yearwhether or not its earnings justified the payment of a bonus.Therefusal to enter into such an obligation does not constitute a violationof its duty to bargain with the Union, within the meaning of the Act b4Matter ofSinger Manufacturing Company,24 N. L.R. B. 444, enf'd as mod., 119 F. (2d)131 (C A 7). cert den, 313 U S. 5956Board Member Houston dissents on the ground that,in his opinion,the record supportsa finding that the Respondent refused to includeanybonus provisionin a writtenagreement,in violationof Section 8 (5) of the ActMatter of Sanger Manufacturing Company, supra;H J. Heinz Co. v N. L R B,311 U S. 514.829595-50-vol 81-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe agree with the Trial Examiner's finding that the Respondent'sinsistence upon the inclusion in the contract of an unreasonablydrastic union liability clause constituted a refusal to bargain in goodfaith with the Union.We do not, however, confine to this phase ofthe negotiations our finding of a refusal to bargain within the mean-ing of the Act.On the contrary, we find that the entire course ofconduct followed by the Respondent during the 7 months of prolongednegotiations with the Union evidences a lack of good faith and adetermination not to conclude an agreement with the Union.The Respondent's intention to avoid genuine bargaining with theUnion was first indicated when, immediately following the electionwon by the Union, but before certification by the Board, the Respond-ent, without consulting the Union, posted working rules.These rules,although technically in existence at that time, had never before beenreduced to writing, and had not been enforced since the beginning ofWorld War II.While the Union did not object to the posting of thoserules, and actually processed grievances thereunder, the fact remainsthat the Respondent, knowing that its employees had designated theUnion to bargain for them nevertheless unilaterally revived and postedthose working rules, which were a proper subject for collectivebargainingPrior to the advent of the Union, the Respondent's practice hadbeen to pay the same wages and to make the same wage adjustmentsas did other similar plants in the area.During its entire course ofnegotiations with the Union, the Respondent insisted upon the con-tinuation of this method of determining wages.This method, asillustrated by the February and July 1946 wage increases, discussedin the Intermediate Report, resulted in changing the Respondent'swage scales almost overnight when word was received that other plantsin the area were doing so.With respect to the February 1946 increase,the Respondent consulted with the Union and announced the increaseafter the Union had agreed to it.With respect to the July 1946 in-crease, however, the Respondent sent the Union a notice thereof, whichthe Union received only 2 days before the effective date of the increase,those 2 days being Saturday and Sunday. Clearly this did not givethe Union sufficient time to consider the matter or to be heard,' andin effect served merely to notify the Union of afait accompli.The Respondent did not consult with the Union even in the limitedsphere left for effective bargaining under its system of adhering toarea practice on wage rates.Thus, concurrent with the February1946 wage increase, the Respondent, without consulting the Union,6Matter of Timken RollerBearing Company,70 N. L.R. B. 500, rev'd on other grounds,161 F.(2d) 949.7Mattel of Tomlinson of High Point, Inc,74 N. L.R. B. 681. TOWER HOSIERY MILLS, INC.661made certain adjustments in piece rates and practices pertaining tothe seaming of heels.These adjustments caused such widespreaddiscontent among the seamers that a short spontaneous strike occurred.The Respondent and the Union treated this situation as a grievance,which was settled by the Respondent's promise to consider the matterfully at the time of the next wage increase.When it granted theJuly 1946 wage increase the Respondent restored its previous ratesand practices for the seamers, again without consulting the Union.From the outset of the negotiations in January 1946, the Respondentinsisted upon, and the Union objected to, a contract clause which madethe Union subject to suit if it broke its no-strike pledge, and whichrequired the Union to place in escrow a sum of money as security forthat pledge.This latter provision was subsequently modified by theRespondent to a requirement that the Union post a bond. Becauseof the Union's objection to the clause, the amount of the bond wasnever set.On August 14, 1946, the Respondent offered a substitutefor these proposals designated as "Article IX, Union Activity andStrikes, and Lockouts," which, if the no-strike pledge was violated,would have made the Union subject to suit and liable for liquidateddamages of $500 a day, and would have made each individual strikingemployee liable for liquidated damages of $3 a day.We do not agreewith the Respondent's contention that this substitute wasa bona fideattempt to meet the Union's objections to the original proposal.Acomparison of the two proposals shows that the second one would haveimposed far greater burdens upon the Union than did the first, andwould have included liability for the conduct of non-members.TheRespondent made these new demands without receding in any wayfrom its demand for a completely open shop, or from its refusal toaccept the Union's proposal for compulsory arbitration of grievances.8The Respondent thereafter consistently refused to modify its posi-tion on union liability, and, in a letter dated November 8, 1946, refusedthe Union's request for elimination of certain subsections of ArticleIX, and stated that the proposed agreement embodying Article IXin toto"constitutes the final answer of the Company with respect tothe provisions of Article IX."The letter stated further that theRespondent was nevertheless willing to meet again with the Union ifthe Union so desired.There were no further negotiations.The Respondent contends that the negotiations were broken off bythe Union.We do not agree.The Respondent's willingness to meetagain, expressed in its letter of November 8, 1946, was meaningless, as8The Respondent also omitted from its proposal a prohibition of lock-outs. Inasmuch,however, as this omission was not mentioned during the negotiations, or at the hearing,we credit the Respondent's statement in its brief that this omission was an oversight, andaffirm the Trial Examiner's finding to that effect. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent, by its conduct up to that time, had amply demon-strated that it was not bargaining in good faith and that furthernegotiations would be futile.9The Respondent, it is true, went through many of the motions ofcollective bargaining.It met on numerous occasions with the Union,conferred at length regarding contract proposals, made concessionson minor issues, and discussed and adjusted several grievances.Thesesurface indicia of bargaining, however, were nullified by the Re-spondent's manifest determination to deprive the Union of any voicein determining such major issues as wage rates and working condi-tions.Such conduct on the part of the Respondent demonstrates thatits participation in discussions with the Union was not intended tolead to the consummation of an agreement with the Union, but merelyto preserve the appearance of bargaining.1°The Respondent's lack ofa sincere purpose to reach an agreement is confirmed by its introduc-tion of new and stringent demands after 7 months of negotiations nAccordingly, we find that the Respondent has, during the entire periodsince the Union's certification in January 1946, failed and refused tobargain in good faith with the Union as the exclusive representativeof its employees, within the meaning of Section 8 (5) and (1) of theAct.In addition, we find that the Respondent's grant of a unilateral wageincrease on July 29, 1946,per seconstitutes a violation of Section 8 (5)of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Tower Hosiery Mills,Inc.,Burlington, North Carolina, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with American Federation ofHosiery Workers as the exclusive representative of all its productionand maintenance employees, including watchmen-firemen, the shippingclerk, the utility map, and the utility woman, but excluding fixers, fore-men-fixers,, the forelady, and all other supervisors, with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment ;9Matter of Tomlinson of High Point, Inc., supra.10Matter ofUnionManufacturingCompany,76N. L.R. B. 822 ; Matter ofTomilneo,iof High Point, Inc., 74 N.L. R. B. 681.11Matter of Burgie Vinegar Company,71 N. L. R. B. 829. TOWER HOSIERY MILLS, INC.663(b) In any other manner interfering with the efforts, of AmericanFederation of Hosiery Workers to negotiate for or to represent theemployees in the aforesaid bargaining unit, as their exclusive bargain-ing agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with American Federationof Hosiery Workers as the exclusive representative of all its employeesin the above described appropriate unit, with respect to labor disputes,grievances, wages, rates of pay, hours of employment, and other con-ditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement;(b)Post in conspicuous places throughout its plant at BurlingtonNorth Carolina, copies of the notice attached hereto marked "AppendixA." 12Copies of said notice, to be furnished by the Regional Directorfor the Fifth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIX ANOTICE To ALL EMPLoYEEsPursuant to a Decision and Order of theNationalLaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with AMERICANFEDERATION OF HOSIERY WORKERS as the exclusive representativeof all employees in the appropriate unit described below.WE WILL NOT in any other manner interfere with the efforts ofAMERICANFEDERATION OF HOSIERY WORKERStonegotiatefor or torepresent the employees in the said bargaining unit, as their ex-clusive bargaining agent,.12 In the event that this order is enforced by decree of a United States Court of Appeals,there shall be inserted,before the words, "A DECISION AND ORDER,"the words, "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL BARGAIN collectively, upon request, with AMERICANFEDERATIONof HosIERY WORKERSas the exclusive representativeof all employees in the appropriate unit described herein in respectto labor disputes, grievances, wages, rates of pay, hours of em-ployment, and other conditions of employment, and if an under-standing is reached, embody such understanding in a signedagreement.The bargaining unit is :All production and maintenance employees including watch-men-firemen, the shipping clerk, the utility man and the utilitywoman, but excluding fixers, foremen-fixers, the forelady and allother supervisors.All our employees are free to become or remain members of theabove-named union or any other labor organization.TOWERHOSIERY MILLS, INC.,Employer.Dated --------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Harold M. Weston,for the Board.Brooks, McLendon, Brim & Holderness, by Mr. L. P. McLendon,of Greens-boro, N. C., andCooper, Sanders & Holt, by Messrs. Thomas D. CooperandEmer-son T.Sanders,of Burlington,N. C., for theRespondent.Mr. H. G. B. King,of Chattanooga, Tenn,Mr. John J. McCoy,of Greensboro,N. C.,Mr. Raymond L. Adams,of Reading, Pa., andMr. Fred G. Held,of Phila-delphia, Pa., for the Union.STATEMENT OF THE CASEUpon a third amended charge filed on March 17, 1947, by American FederationofHoiseryWorkers, C. I. 0., herein called the Union, the National LaborRelations Board, herein called the Board, by its Regional Director for the FifthRegion (Baltimore, Maryland), issued its complaint dated March 21, 1947,against Tower Hosiery Mills, Inc, Burlington, North Carolina, herein calledthe Respondent, alleging that the Respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section8 (1) and (5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.'Copies of the complaint and notice of hear-ing thereon were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance:(1) that the Respondent, in violation of Section 8 (5) of the Act, refused, fromon or about December 31, 1945, to bargain collectively with the Union, which had1The provisions of Section 8 (1) and(5) of the Actare continued in Section 8 (a) 1 and8 (a) 5 ofthe Act, asamended,Labor ManagementRelationsAct, 1947.Theundersignedtakes official notice that the Unionis in compliancewith Section9 (f), (g) and(h) of theAct, as amended.Cf.Matterof Marshall and Bruce Company,75 N. L.R. B. 90. TOWER HOSIERY MILLS, INC.665been duly designated in a Board election as the exclusive representative of theRespondent's employees in an appropriate unit; (2) that the Respondent, fromon or about January 1, 1944, by specified types of conduct on the part of itsofficers and agents, interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act; 2 and (3) that, both by itsrefusal to bargain and its interference with its employees' rights, the Respondentviolated Section 8 (1) of the Act.On March 31, 1947, the Respondent filed with the Regional Director fourmotions: (1) to dismiss the charge and the complaint; (2) for a bill of par-ticulars; (3) for extension of time to file answer; and (4) for extension of dateof hearing.On April 2, 1947, the Regional Director issued an order denyingthe Respondent's motion to dismiss, extending the time for filing answer and thedate of hearing; 2 and referring the Motion for Bill of Particulars to the ChiefTrial Examiner.Thereafter, by order dated April 7, 1947, William E. Spencer,Trial Examiner, duly designated by the Chief Trial Examiner, granted in partthe motion for particulars.Counsel for the Board submitted a Bill of Partic-ularsdated April 15, 1947,which the RegionalDirector duly served upon theRespondent and the Union.On April 14, 1947, the Respondent filed its answer, admitting some of theallegations of fact contained in the complaint, but denying that it had engagedin any unfair labor practices.The answer specifically denied that the Respond-ent had interfered with employee rights as alleged in the complaint and that ithad refused to bargain, and further alleged, in essence, that extensive negotia-tions between the Respondent and the Union had not resulted in a signed contractsolely because, in several respects, the Union had failed to bargain in goodfaith.Pursuant to notice,a hearing was held from June 2through June 11, 1947, atBurlington and Graham,North Carolina,'before Earl S. Bellman,the under-signed Trial Examiner, duly designated by the Chief Trial Examiner to actherein in place of WilliamE. Spencer.The Board and the Respondent wererepresented by counsel and the Union by counsel and officials.'All participated2The following 8 types ofconduct were specified in ParagraphXI of the complaint :(a)Questioning employeesconcerning union affiliationsand activities;(b)Urging andwarning employees against membershipin or assistance to theUnion or engaging in concerted activities;(c)Disparaging the Unionand other labor organizations,and theirleaders andpurposes;(d)Warning employees that no benefits would be derived from the Union and thatemployment conditions at the plant would deteriorate if organizational effortspersisted ;(e) Instigating an anti-union campaign, both directly and through an anti-uniongroup of employees called "The Loyalty Committee" ;(f)Threatening employeeswith discharge or other reprisals ;(g)Threatening to close its plant if organization succeeded ;(h)Dealing directly with its employees individually concerning conditions ofemployment.By amendment at the hearing, a ninth allegation was added :(i)Promulgating and enforcing more stringent and rigidplant rulesafter and forthe reason that the Union won an election on December 20, 1945.'The record shows that the above order and three additional orders postponing thehearing were duly served upon the Respondent and the Union.No questionis raised byany of the parties as to filing and service of any of the formal papers involved herein4The hearing opened on June 2 at Burlington ; thereafter it alternated between Burling-ton and Graham, closing on June 11 at GrahambAlthough counsel for the Union was present only on the opening day, the Union wasrepresented at all sessions by officials. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the hearing, and full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence was afforded all parties.At the openingof the hearing, the Respondent renewed its written motion to dismiss the chargeand the complaint, and the Union moved to amend its charge.Both motions weredenied.The Respondent also renewed its written Motion for Bill of Particularsin those respects as to which said motion had not been granted. This motionwas denied.During the course of the hearing, motions toamendthe complaintand the Bill of Particulars were granted."At the close of the Board's case andthereafter, the undersigned denied several motions by the Respondentto dismissvarious subdivisions of Paragraph XI of the complaint and certain portions ofthe Bill of Particulars pertaining thereto.At the conclusion of the evidence, the Respondent moved that the entire com-plaint bedismissed.Ruling wasreserved on said motion, which is herebydenied.7A motion by counsel for the Board to conform the pleadings to theproof as to formal matters was granted.The parties were afforded opportunityto argue orally before the undersigned and to file briefs and/or proposedfindingsof fact andconclusions of law.Counsel forthe Boardand for theRespondentargued orally on the record.Pursuant to extension by the Chief Trial Examinerof time for filing to July 31, 1947, the Union has filed a brief and the Respondenthas filed proposed findings andconclusions!Upon the entire record in the case,and from hisobservation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Tower Hosiery Mills, Inc., a North Carolina corporationhaving its principal office and only place of business in Burlington, North Caro-lina, is engaged in the manufacture and sale of full-fashioned hosiery. It em-ploys approximately 190 production and maintenance employees at its Burling-ton plant.During the year 1946, the Respondent purchased raw materials, con-sisting of rayon and cotton valued in excess of $500,000, of which approximately80 percent was shipped to its plant from points outside the State of North Caro-lina.During 1946, the Respondent manufactured and sold full-fashioned hosieryvalued in excess of $900,000, of which approximately 99 percent was shipped topoints outside the State of North Carolina.The Respondent admits and theundersigned finds that it is engaged in commerce within the meaning of theAct.II. THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, C. I. 0., herein called the Union, isa labor organization affiliated with the Congress of Industrial Organizations, andadmits to membership employees of the Respondent.O Except for the amendment set out as (1) in footnote 2 above, theseamendmentspertained mostly to dates in the Bill of Particulars ; none of the amended dateswas as earlyas January 1, 1944, which date appeared in the complaint.°However, it is recommended below that some of the allegations of the complaint bedismissed.It is the undersigned's opinion that in Board proceedings,dismissalof allega-tions of a complaint have the effect of liquidatingall portionsof any bill ofparticularspertaining thereto, whatever may be the practice prevailing in the Courts of the State ofNorth Carolina.Accordingly, the undersigned makes no recommendations herein as tothe dismissal of any parts of the Bill of Particulars.8 Rulings thereon are set out hereinbelow. TOWER HOSIERY MILLS, INC.M. THE LTNFAIR LABOR PRACTICES e667A. Introductory statementPrior to 1940, the Respondent's employees were unorganized. Since the Unionhas entered the picture, however, the Board has conducted three elections amongthe Respondent's production and maintenance employees.These elections, inwhich the Union was the only labor organization on the ballot, were held in1940, 1944, and 1945.The 1940 election, conducted on October 15, 1940, in CaseNo. 5-R-569, was a consent election.The results thereof were : 178 votes forthe Union ; 85 votes against the Union ; 2 blank ballots ; 1 void ballot ; and nochallenged ballots.There were no objections filed to the conduct of this electionand none of the allegations of the complaint pertains to this early period.Whileit is apparent that the relations between the Union and the Respondent during1940 were brief, the evidence as to what transpired was not fully developed, andno inference therefrom adverse to either the Union or the Respondent is drawn.1°The second election was conducted on November 9, 1944, in a unit composedof all production and maintenance employees, including fixers, watchmen andfiremen, but excluding all office and clerical employees, the forelady, and allother supervisory employees.This election was conducted pursuant to theBoard'sDecision and Direction of Election, issued October 16, 1944, in CaseNo. 5-R-1655." This second election resulted in a vote of 68 for the Union and82 against it; there were no challenged, void or blank ballots.No protests orobjections were filed to this 1944 election, and on November 18, 1944, the Boardordered the Petition in that case dismissed.On November 30, 1944, the Unionfiled its original charge in the instant matter, alleging that the Respondent,through actions of its superintendent, had violated Section 8 (1) of the Act.It should be noted that most of the allegedviolations of Section 8 (1) discussedhereinafter fall within a period of approximately seven months preceding thissecond election which the Union lost.The third election involving the Union among the Respondent's employees wasconducted on December 20, 1945, pursuant to the Board's Decision and Directionof Election, issued December 7, 1945, in Case No. 5-R-2008."The unit consistedof all production and maintenance employees, including watchmen-firemen, theshipping clerk, the utility man and the utility woman, but excluding fixers, fore-men-fixers, the forelady, and all other supervisory employees.13The Unionreceived 98 votes ; 70 votes were cast against it.There were no void or chal-0Except where such matters as conflicts in the evidence and credibility of witnesses arediscussed hereinbelow, the findings in this division of the Intermediate Report are madeupon evidence which is either undisputed or which is at variance only as to immaterial de-tails, or are made upon the preponderance of the reliable, probative, and substantial evi-dence in the record considered as a whole.10 It appears that at their third meeting, the Respondent presented contract proposals notdisclosed by the record; that the Union's representatives read those proposals and an-nounced that there was nothing to do but to take strike action; that such action did nottake place because the local committee did not feel "strong enough" ; and that the Unionthereafter did not request further meetings with the Respondent.IlMatter of Tower Hosiery Mills, Inc.,58 N. L. R B. 1053. The Union's Petition in thatcase was filed July 2, 1944, and the hearing was held September 8, 1944.13Matter of Tower Hosiery Mills, Inc.,64 N. L. R. B. 1245. The Union's Petition in saidcase was filed July 28, 1945, and the hearing was held on September 17, 1945.13The supervisory employees excluded in both the 1944 and 1945 elections were those withauthority to take or effectively to recommend action respecting the status of employeesunder their supervision 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDlenged ballots ; no objections to the election were filed"On January 4, 1946,the Board certified the Union as the bargaining agent in the above unit. It wasduring a period of approximately 11 months after this third election that theevents transpired which give rise to the refusal to bargain issue in the instantmatter and to several contentions as to violations of Section 8 (1), as appearsmore fully below 16B. The alleged violations of Section 8 (1) during 19441.The situation in generalDuring the spring of 1944, evidently about the middle of March," the Unionstarted organizational activities which culminated on November 9, 1944, in theabove discussed election which the Union lost.During July 1944, a groupknown as The Loyalty Committee," headed by three non-supervisory employeesof the Respondent, M. V. Lamb, Wade .Montgomery, and Robert Clements, wasformed and thereafter engaged in activities directed toward defeating the Union.These activities consisted, among other things, of a chicken dinner at Lamb'shome, a barbecue, broadcasts over Radio Station WBBB, the studio of whichwas used for some of the Committee's meetings, and the distribution of anti-union literature put out, in part at least, shortly after and in answer to litera-ture distributed by the Union.The Loyalty Committee's literature was widelydistributed in the plant, as was also literature issued by the Union. It is ap-parent from all of the evidence that no distinction was made by the Respondentin its treatment of the Committee and the Union in permitting employees ontheir own time to engage in such activities as the distribution of literature inthe plant.18However, certain statements of an anti-union nature, allegedly madeby supervisors of the Respondent during this campaign between the Union andthe Committee, are in issue as violative of the Act.Generally speaking, the evidence as to the 1944 period falls into two broaddivisions : that pertaining to the statements allegedly made by admitted super-visors of the Respondent, and that pertaining to the Respondent's responsibilitydirectly and indirectly for causing and instigating the anti-union campaign ofThe Loyalty Committee. As to the first division, the Board's Bill of Particulars,as amended at the hearing, puts in issued statements allegedly made on variousoccasions from April through December 1944, in the plant and at the homes ofemployees, by Superintendent E. E. Chapman and Foreman Kenton Mincey and14However, on December 4, 1945, shortly before theelection had beenconducted, theUnion had filed its amended charge in the instant matter, alleging violation of Section 8 (1)and (3) of the Act. The secondamended charge was filedon January 16, 1946, andsupple-mental charges on March 18 and on May 2, 1946, respectively, the supplemental chargeof March 18 alleging refusal to bargain.14With the exception of plant rules posted on December 31, 1945, shortly after the Unionwon the election, the 8 (1) issues during the periodfollowingthe election of December 20,1945, are essentially phases of the bargaining picture, in contrast to the types of violationsin issue during the period prior to the 1944 election.None of the activitylitigated asviolative of Section 8 (1) occurred during the period of over a year which elapsed betweenthe 1944 and the 1945 elections.18This date is based onundisputedtestimony of employee Wade Montgomery that theweek after he returned to work at the Respondent's millon March 6, 1944, after a period ofemployment elsewhere, employee Percy James gave him some union cardsand asked himto help organize for the Union.11There is no contention that it is a labor organization.18For instance, a leader in organizing the Union, James, testified that he knew of "nodifference in the treatment" received. Similarly, a leader of the Committee, Clements,testi-fied that he could see "no difference between the privileges accorded " TOWER HOSIERY MILLS, INC.669Walter White as being violative of Section 8 (1) of the Act, in the respects setout in subparagraphs (a), (b), (c), (d), (f) and (g) of Paragraph XI of thecomplaint "An examination of all of the evidence shows, however, that only certainalleged conversations, occurring during the period from September to November1944, and involving only Superintendent Chapman and Foreman White, can beconsidered as falling in the category above indicated $0 Since the contention ofBoard's counsel that the activities of the Committee were "echoing" the Re-spondent's direct anti-union campaign cannot be evaluated without first deter-mining the extent to which the Respondent was engaging in such a direct cam-paign through its acknowledged supervisors, the evidence pertaining to state-ments of the Respondent's supervisors will be considered before that pertainingto the general allegation that the Respondent caused and instigated an anti-unioncampaign by means of an anti-union group of employees called "The LoyaltyCommittee."2.Statements of the Respondent's supervisorsOne Sunday afternoonduringSeptember 1944,SuperintendentChapman wentto the homeof Percy James where they engaged in a conversation while seatedin Chapman'sparkedcar.21Inseveral materialrespectsthe testimonyof Jamesand Chapmanis in sharp conflict as towhatwas said duringthisconversation,whichconsumed considerable time, and during which no one else was presentexcept James'year-and-a-half-old daughter,who was cryingpart of thetime .R2On direct examination, James, indicating that he could not "recall all of theconversation," gave substantially the following version of what transpired.Chapman told James that he understood that he "was interestedin unions" andJanes said that he was 28 Chapman then told James that he wanted to talkwith him about it "just from his view point" ; that unions weremade up ofNortherners who were not interested in what happened to them butjust wantedtheir money ; that he hated to see them get into anythinglikethatas they wouldnot "ever get anything out of it."Chapman indicated that he did not like unionsand, at one point in the conversation,asked James,"Well, if youwere Mr.Maynard and had that building over there, had the moneyMr. Maynard gotand somebody from the outside, a union or someone come in and tried to runyour business for you or tell you how you could run it, what would you do?'9For the gist of said paragraphs, see footnote 2 above.20The evidence shows, as appears more fully below, that neither Superintendent Chapman,during a dinner in April at the Burlington Country Club,nor ForemanMincey,at a barbecuegiven in August by the Committee,made statements of the kindnow tobe considered.21James placed this conversation as about the last of August or the first of September.Chapman placed it as the last of September. Clearlythe conversation took place after theactivities of the Committee got under way and beforethe election.22The child had mashed her fingers in a doorand was cryingwhen Chapman,who hadarranged by telephone to call at James' home, arrived.Chapman suggestedsitting in hiscar ; the car radio was played for some time in order to quiet the child's crying.Undersuch conditions, it is difficult to tell what part of the hour or hour and a half, which Jamesestimated as the length of the conversation, was actually devoted to discussion betweenJames and Chapman.28On cross-examination, James testified that Chapmanasked himif he was interested inthe Union and that while he had never previously told Chapman that he wasa memberof the Union, he knew in his "own mind" thatChapman knewthathewas.How-ever James' interest in the Union may have come into the discussion, the undersignedis satisfiedthat Chapmanknew beforehe wentto James'home that Sundaythat James,who was then a knitter and hadbeen workingat theplant forabout 11years, was activeon behalf of the Union. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDWould you continue to try to operate or shut down?" u As an illustration of theway unions worked, Chapman described a situation which he had seen duringa strike "in the North" where girls were being called scabs. James stated thathe thought the Union was worth trying and that if they did not like it they wouldnot have to keep it.When Chapman said that he was afraid that it would notbe easy to get rid of it, James told him that if they did not have a check-off theycould quit paying dues.Chapman said that he did not thinktheywould "everget a check-off."On cross-examination, James admitted that Chapman had spoken to him ontwo occasions about being absent from work too often, but denied, none toopersuasively, that that subject had been mentioned that Sunday at his home.James admitted that the hosiery mills around Burlington had been short of helpduring 1944; that the Respondent was then doing everything within reason tokeep employees on the job ; that the Respondent was more strict about absencesthen than in normal times ; and that he had heard that Chapman had frequentlytalked with different employees about being absent.26 James testified that theconversation was friendly ; that Chapman did not get mad or say anything whichhe felt threatened him because of his union sympathy ; 26 and that while theUnion was the principal subject of their conversation, one of the points discussedwas the difficulty which Chapman was having getting employees to keep up theirmachines and do their work properly.2'While James testified that,as he recalledit,Chapman was the one who brought up the subject of the Union, Jamesadmitted that he "could have asked" Chapman what he thought of the Union,and also that Chapman said, in effect, that what the employees did about theUnion was their own business and that under the law they had a right to joinor not to join as they saw fit.When called by the Respondent, Chapman gave essentially the followingexplanation of his visit to James' home.P,-for to that Sunday afternoon, Mrs.James had come to the mill and had asked him to talk with her husband about hisstaying away from work and spending so much of his money drinking, as itwas working a hardship on her and their two children. Chapman said that hewould speak to James upon his first opportunity.Without telling James of hiswife's visit, Chapman arranged to see James the Sunday afternoon following aweek in late September during which James had been absent from work all ofMonday and about half of Friday.During their discussion in the car, Chapmanexplained that he was having difficulty maintaining production and keeping upthe machinery and the quality of the work ; that if he could not depend on theolder knitters to set an example during that period of high labor turn-over, he14 James testified that he did notknow "justwhere" this part of theconversation"fitted in."Later in hisexamination,whenquestionedby theundersigned,James gave anaccount of this part of the conversation consistent with the above quoted material andtestified that he didnot recallwhether he had answeredChapman'squestion.The Maynardreferred to above is R. A. Maynard, the Respondent's secretary and treasurer, who has beenthe Respondent'smanaging officer since its organization in 1929."Later Jamesalso testifiedthat on twooccasions considerably earlier,Chapman hadvisited his home when he had peen absentdue to illness,and that he thought thatChapmanhad done soto ascertain when he wouldbe able to be back to work.21On redirectexaminationby counsel for the Union,however,James testified that heconstrued certain of Chapman'sremarks to mean thatthey mightshut down the plant ifthe Union got in and that they would notgive anythingto the Union.27For instance, while insisting that he couldnot recallthat the questionof "working regu-larly" hadcome into the conversation, James admitted that Chapmandid say "somethingabout havingsome sorryknitters." TOWER HOSIERY MILLS, INC.671could not expect much cooperation from the new help; and that he thought thatthe older knitters should be on their jobs and should be in condition to look aftertheir jobs when they were there. James said that he would cooperate and thathe thought that the Union would help because it would require the knitters todo better work.Chapman said that that was a matter for James to decide forhimself.James also said that he felt that the Union would help maintain higherwages after the war. Chapman replied that the mill had always paid wagesprevailing in that area and that he could see no reason why their policy wouldchange.There was also considerable discussion of knitters' responsibility forthe care and operation of their machines. Chapman asked James if he wouldcome to work the following day, Monday, and James said that he would. Chap-man explainedduring his testimony that he had discussed the Union with Jamesbecause James had asked him about it. Chapman also specifically denied makingallmaterial statements adverse to the Union which James testified that he hadmade.Mrs. James, when called as a rebuttal witness by the Board, emphaticallydenied that she had ever asked Chapman to talk with her husband.However,she admitted on cross-examination that at one time she had gone to one of thebanks in Burlington about a note to which her husband had "forged" her namein order to borrow money and that on a second occasion she had gone to anindustrial loan company and had asked that they not lend her husband money.Mrs. James did not admit that drinking on her husband's part had been a factorin the above two visits ; she testified that he had been absent from work not morethan "a couple of times because of drinking."From his observation of them as they testified,and from hisstudy of therecord as a whole, the undersigned is not satisfied that complete reliance can beplaced on the version of any of the foregoing three witnesses.Nevertheless,whatever roleMrs. James mayhave played in Chapman'sdecisionto talk withher husband, the undersigned is convinced, James' denial notwithstanding, thata substantial part of the discussion on the Sunday afternoon in question relatedto the importance of James' avoiding unnecessary absences from work. Admit-tedly James had talked with Chapman about that matter on two occasions. Thetestimony of James and Chapman as to what took place on the second occasioni,now to be reviewed, is not in substantial conflict.On Monday, October 23, following a week during which James had workedonly 11/2 hours and during which Chapman had overheard a conversation in thedressing room to the effect that "James was drinking that week," Chapman talkedthe situation over with James in his office. On that occasion James told Chapmanthat he had "done wrong" and that he had a "perfect right" to "fire" him28Chapman said that he did not want to discharge James if he would work as heshould.James was not discharged but was given another chance.Clearly the above conversation in Chapman's office was one of the "two occa-sions" upon which James admittedly told Chapman that he had done thingswhichhe would not"do anymore."It is apparentfrom James' testimony astowhat occurred in Chapman's office that James had previously been warned"in a way on one other instance" about his absences. Yet no satisfactory explana-tion of that other occasion appears in James' testimony 2D Everything considered,Re James sotestified."An occasion in the plant (which James placed as the Monday following the conversa-tion at his home and which Chapman, correctly in the undersigned's opinion,placed as priorto that Sunday),when Chapman spoke to James about leaving his knitting machinesrunning while he went to solicit union memberships in the plant during working hours, 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe undersigned believes that the prior occasion upon which Chapman talked withJames about his absences was the Sunday afternoon at James' home, less thana month, according to the Respondent's pay-roll records, before the second con-versation in Chapman's office.From the foregoing, it is evident that James' version of the Sunday afternoonconversation at his home was less than candid. Further, while recognizing thepossibility that Chapman's version of the incident may also have lacked completecandor, there is no warrant in the evidence for crediting James' testimony asto remarks about the Union which Chapman denied that he had made, especiallysince Chapman's credibility, considered in the light of the record as a whole,impressed the undersigned as less impaired than James'. Accordingly, the under-signed finds that the evidence does not warrant holding that Chapman openedup the subject of the Union ; that Chapman questioned James concerning hisunion affiliation or activities ; or that Chapman's conversation with James wasviolative of the Act in any of the several ways alleged in Paragraph XI of thecomplaint, as contended by counsel for the Board a°Sometime prior to the election on November 9, Superintendent Chapman, whilemaking his rounds of the plant during operations, engaged briefly in a conversa-tion with employee E. C. Jordan, Jr., who was at his cabinet at the end of hismachine.According to Jordan, who could not remember whether he had stoppedChapman or Chapman had walked up to him to start the conversation, theydiscussed how the election might go ; he told Chapman that he thought the Unionwould win if the election were conducted before the expiration of the waitingperiod provided in the posted election notices ; and that Chapman replied thathe did not know about that but that there were "six or eight different personsresponsible for the union being brought there and that they would be taken careof after it was over with."According to Chapman, it was Jordan who stopped him and asked what hethought would be the outcome of the election and who the leader was in organ-izing the Union.Chapman testified that he told Jordan that there were "prob-ably six or eight" leaders, but denied saying that they "would be taken careof" after the election.From the testimony of Jordan, who was under subpena and no longer in theRespondent's employ, it appears that Jordan had attached no particular sig-nificance to Chapman's remarks at the time of their conversation and that Jordanhad very little independent recollection of the conversation when he testified.On cross-examination, when asked if the conversation with reference to the Unionhad not resulted from his asking Chapman how he thought the election wouldcome out, Jordan replied, "That part I couldn't say, because I couldn't evenremember what the conversation was about until they read it out to me." Itthereafter developed that Jordan was relying during his testimony, in substantialpart, on what was contained in a typewritten affidavit which he had signeddid not involve any discussion of James' absenteeism. Further, the undersigned is satisfiedfromhis study of James' and Chapman's testimony, that no violation of the Act was involvedinwhat Chapman said to James on that occasion,and that no discrimination in theRespondent's treatment of the Union was involved. Clements, one of the three leaders ofThe Loyalty Committee, testified credibly that on one occasion early in their activities,when hewas away from his machinedistributing literature, he was instructed to attendto his machine during working hours. James also testified that, prior to the 1944 election,he had not seen employees hostile to the Union circulating literature in the plant duringworking hours.30 In general, reference is not made herein specifically to contentions of the Union, since,for the most part, they are similar to those of Board's counsel. TOWER HOSIERY MILLS, INC.673at the union hall, sometime after the November 1944 election but before he hadleft the Respondent's employ in February1945,and which he had not seen againuntilthe week beforehe testified on June10, 1947.' It further appears fromJordan's testimony that the aboveaffidavit containeda summary by others ofstatements made by Jordan at the union halland notJordan's exact words.In any event, it cannot be said from Jordan's testimony that the affidavit uponwhich he was evidently relying set out exactlywhatJordan had attributed toChapman at the time the affidavitwas made.While the undersigned believes that Jordan was trying to be truthful dur-ing his testimony, he is also satisfied that Jordan did not have, at the time hewas testifying, a clear and independent recollection of the conversation whichhe had had some 30 months earlier with Chapman. Further, it appears un-likely that if Chapman's remarks had contained what Jordan interpreted atthe time as a threat of reprisalagainstleaders of the Union, Jordan wouldhave attached so little significance to the conversation.Everything considered,the undersigned finds that the evidence does not establish that the Respondent,by Chapman's conversation with Jordan, violated Section 8 (1) of the Act, inany respect specified in Paragraph XI of the complaint.There remains to be considered flatly contradictory evidence as to two con-versations which employee JavaSmalltestified that he had had with ForemanWalter L. White.According to Small, those conversations were initiated byWhite, who came to his machine during working hours when he was employedon the second shift underWhite's surpervision."Smalltestifiedthat the firstconversation took place about a week before the election between 5 and 6 p. in.,in the presence of a night watchman, whom he identified as Campbell, and thatthe second conversation occurred about 9 or 10 p. in., about a day before theelectionOn the first occasion, according to Small, White inquired how hethought the election was going; he told White that he did not know; and Whitesaidthat if they get the Union, the Union would get their money and they would"get nothing out of it."On the second occasion, White remarked as to theUnion that no one but "just a low class of people belong."Foreman White testified that he had not worked on the second shift, but hadbeen the foreman on the third shift, since August 1943; that Small had notworked under his supervision or on the same shift with him ; and that whilehe had "probably" spoken to Small at the plant while Small was working,itwould have been shortly before 11 when he had come in at the time the shiftsare changed.White denied having had any conversation with Small at anytime or place about the Union and specifically denied each of the remarks at-tributed to him by Small. E. C. Campbell, the night watchman identified bySmall as being present at the first conversation, testified that he had been as-signed to the second shift since 1940; had never heard White or Small sayaiWhile this affidavit was availablefor examinationby the parties at the hearing, it wasnot offered in evidence.32At one point, Jordan testified that as he "spoke it out, why they kind of worded it";and at another, that as he "talked it out, they fixed it around and typed it out as it shouldread"At a third point in his testimony, when asked if he had known of his own independentknowledge, at the time that he had signed and sworn to the affidavit, that everything in itwas the truth, Jordan answered, "Yes, because everything in that affidavit was what I said,but it is not worded exactly as I said it "asThe second shift worksfrom3 to 11 p.in.Small insistedthat he was then working onthe second shift and thatWhite,whom he identified as the head fixer and his foreman, washis supervisoron the second shift at that time. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDa word about the Union; and had not been present at any conversation betweenthem shortly before the 1944 election.While Small did not give the impression of a witness engaging in fabrication,the preponderance of the evidence, including testimony of Chapman, Montgomery,and Lamb, as to the shifts upon which Small and White worked, establishesthat at the time of the alleged conversations, White was the foreman on thethird shift and Small was working on the second shift. It thus appears that ifSmall had conversations with any supervisor of the Respondent's concerningthe Union prior to the 1944 election, he was highly confused as to the circum-stances surrounding any such conversations.Accordingly Small's testimony,in the light of the record as a whole, affords no substantial basis for finding thatForeman White made such remarks as Small attributed to him.From all of the foregoing, the undersigned concludes and finds that the evidencedoes not establish that the Respondent, by statements of Superintendent Chap-man or Foreman White, engaged during 1944 in conduct violative of Section8 (1) of the Act, as alleged in sub-paragraph (a), (b), (c), (d), (f), and (g) ofParagraph XI of the complaint.3.The issue of the Respondent's responsibility for the activities of TheLoyalty CommitteeFrom the foregoing section of this report, it is apparent that the activitiesof The Loyalty Committee cannot be said to have been echoing any anti-unioncampaign conducted by the Respondent through its supervisors.Before con-sidering the broad problem of whether the "totality" of all of the acts shownby the evidence "constituted a conspiracy" among the Respondent, the Com-mittee, the "Radio Station Operator, and all others who worked in conjunction"to destroy the Union," consideration will first be given to the evidence which itis contended establishes a direct connection between the Committee and theRespondent.95Sometime in April 1944, Superintendent Chapman invited a number of em-ployees to a chicken supper at the Burlington Country Club. According to oneof the employees who attended at Chapman's invitation, Homer Jenkins, a wit-ness for the Board who testified under a subpena," the employees made a fewtalks during which some of them said, in Chapman's presence, that "they hada pretty good place to work down there, they didn't think we needed any uniondown there."" Jenkins could give no indication as to who made such remarksnor could he indicate the nature of the other topics discussed.He testifiedthat it was "more a friendly get together."The undersigned is not satisfiedthat Jenkins intended to convey the impression that any substantial part ofthe occasion was devoted to formal talks.az The Union so contended specifically in its briefas In oralargument, counsel for the Board stressed evidence of direct connection but alsorelied upon the "totality of conduct"theory.ac Jenkins, a former employee who was engaged in farming at the time of the hearingand who had been against the Union during 1944, impressed the undersigned as a distinter-ested and truthful witness whose memory was vague on several matters. Jenkins thoughtthe supper was "along toward the fall," but was uncertain as to the date and place. It isevident, from the testimony of several witnesses called by the Respondent, that a chickensupper at the above place and time was attended by Jenkins.ar Jenkins could not remember "who it was said it, but it was said " Jenkins named all 3of the leaders of the Committee as among the approximately 12 employees present.How-ever, the undersigned is satisfied, from the testimony of the 3 members of the Committee,that Montgomery and Lamb attended, but that Clements did not TOWER HOSIERY MILLS, INC.675The purpose and program of the supper given by Chapman, after the Unionhad starting organizing but prior to the formation of the Committee was depictedas follows by five witnesses for the Respondent.'" In April, Brodie Hood, whooperates a sporting goods store in Burlington and who was then interested inreviving an industrial baseball league which had flourished in the communityprior to the war, asked Chapman to see if it could be arranged to have theRespondent, which had had a very successful team in the league in formeryears, put a team into the league.Hood, who had seen Jenkins pitch for ateam elsewhere. also recommended Jenkins to Chapman as a good left-handedpitcher who might be intersted in playing on its team, if the Respondent de-cided to enter one.While Chapman expressed doubt as to whether there wouldbe enough players available during the war to make such a team feasible, heconsulated Maynard who suggested that he "check with his boys" to see howmuch interest there was before deciding whether the Respondent would furnishuniforms asit previously had done.As a resultof the foregoing,Chapman invitedJenkins,40 along withemployeeswho had formerly played upon or hadbeen associatedwith its team, to supperat the Country Club.The subject considered that evening was whether it wasfeasibleto put a team into the league. It was eventually decided not to tryto do so because of conditions prevailing during the war.The subject of theUnion was not discussed.Jenkins was quite late in arrivingat the supper 41Chapman, whowas chairman of the club's tournament committee,left the roomwhen lie finishedsupper inorder to consulton arrangements for the spring golftournament.The April 1944 supperwas given by Chapman at a time when the organizationof a baseballteam would logicallybe considered;allwho attended were inter-ested in baseball.On all of the evidence,the undersigned believesthat thesupper was given for the purposestated bythe Respondent'switnesses ; thatthe feasibility of putting a baseball team in the industrial league was the centraltopic of discussion ; and that no remarks discouraging unionization were madeby employees in Chapman's presence.92Under such circumstances,even if Jen-kins did hear remarks such as he attributed to unnamed employees,such remarks,made during informal discussion among employees,cannot serveto link theRespondentwith the Committee,formed several months later, and do not war-rant the inference that the chickensupper givenby Chapmanserved as thestimulusto theformationof The Loyalty Committee.The evidence shows thatbeginningin July, the studio ofRadio Station WBBB,then Burlington's only radio station, was used forthe initialmeeting and forsubsequent meetings ofthe Committee.42The privilegeof using itsconvenientlylocated studio rent free was also accordedother groupsand organizations inthe community.During theCommittee's 1944 campaignagainst the Union, at88 Chapman,who was a member of the club,testified that he paid for the supper.e9The witnesses were Chapman,Lamb,Montgomery,Maynard, and Brodie Hood. Theirtestimony was essentially consistent,supplementary,and mutually corroborative.40Chapman admitted that he gave Jenkins no explanation of why he was being invited tothe supper.41 Jenkins was not called as a rebuttal witness, hence did not deny this. It appearsthat the decision not to enter a team had been reached during the course of the meal,and it is possible that much, if not all,of the discussion about baseball had been finishedprior to Jenkins'arrival.42Chapman specifically denied that such remarks were made in his presence.43Meetings of the Committee were also held at the home of Lamb,the initiator andthe head of the Committee,a group which had no formal organization, and no initiationfees,dues,constitution or bylaws.829595-50-vol. 81-44 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDleast two spot announcements were made over WBBB on behalf of the Com-mittee.The announcements were paid for by the Committee at the regularcommercial rate of $2.50 each." The station's manager, E. Z. Jones, who testifiedthat he did not like the Union because of some of the methods which it employed,gave some suggestions on at least one occasion concerning the wording of liter-ature opposed to the Union 46 Such literature was drawn up, in part at least, atthe studio and was published and distributed by the Committee 96 Jones sat inon some parts of some of the Committee's meetings held in the station's studio.He also attended a chicken supper given about the last of July at Lamb's home 47Board's counsel seeks through corporate connections to establish a directlink as of 1944 between the Respondent and the owner of WBBB, the AlamanceBroadcasting Company, Incorporated, a North Carolina corporation hereincalled Alamance.Jones was the station manager, the secretary of Alamance,and its second largest stockholder, owning 12.68 percent of the stock.There isno evidence that Jones had any financial interest in or any connection with theRespondent, or that any officer or supervisor of the Respondent intervened inany way with WBBB on behalf of the Committee.On the other hand, R. A. Maynard, the Respondent's secretary and treasurerand its managing officer, owned 1.9 percent of the stock in Alamance but wasneither an officer nor a director thereof, while T. D. Cooper, who has been theRespondent's attorney since it was organized, owned 1.7 percent of Alamance'sstock and was one of its directors.There were 22 stockholders of Alamance ;their holdings ranged from 19.4 percent of the stock down to .6 percent.Whilethe record reveals the business connections in the community of some of thesestockholders, except for Maynard and Cooper no connection was establishedbetween any of Alamance's stockholders and the Respondent 46It thus appears that Alamance and the Respondent had no officers, directors,or managing officials in common and there is no evidence that their policies stemfrom a common source.49 Under these circumstances, the undersigned is con-vinced and finds that Maynard's and Cooper's respective interests in Alamanceand the Respondent afford an insufficient basis for holding that any action ofJones or Radio Station WBBB is chargeable to the Respondent on any theoryof corporate connection.The undersigned further finds, on the record as a whole,"At least one such spot announcement was made over WBBB for the Union.46Montgomery's testimony on this point is credited.46The three samples of the Committee's literature which were introduced in evidencecannot be said to contain threats or coercive statements.Nor can it be said, in view ofall of the evidence, that such literature contained any statements, facts, or argumentswhich necessarily originated with the Respondent.47 In view of findings made elsewhere herein, it is not necessary to set out what transpiredat this supper or to determine, from the contradictory evidence thereon, what statements,if any, in derogation of union organizers, may have been made by Jones at this supper,which was attended largely by employees but at which were also present a local ministerand a local lawyer, who were not shown to be connected with the Respondent. It shouldbe noted that there is no evidence that any supervisors of the Respondent were presenton that occasion or that Jones made any threat or purported to speak for the Respondent.At most, there is testimony, which is denied, to the effect that Jones characterized unionorganizers as the scum of Russia.48 The undersigned believes that it is immaterial,under the circumstances of this case,that certain of Alamance's stockholders were connected with another hosiery manufactur-ing company in Burlington,since there was no showing of corporate connection betweensaid hosiery company and the Respondent.49 It shouldbe noted thatno other corporation, association, chamber,or organizationwas joined as a party respondent herein. TOWER HOSIERY MILLS, INC.677that no inference is warranted that any action of Jones or of RadioStation WBBBin relation to the Committeewas instigatedby the Respondent.During August 1944, the Union gave a barbecue to which all employees wereinvited.A few weeks later, the Committee held a barbecue during Septemberto which all employees also were invited.Both barbecues were held at appropri-ate places away from the plant. Kenton Mincey, the day foreman of theknitting department, who brought his "small boy" with him, attended the bar-becue givenby the Committee, as did severalmembers ofthe Union.Mincey waspresent during the preliminaries when Lamb, after introductory remarks byMontgomery,°° got up on a tableand read offa series of prepared questions andanswers, summarizingthe Committee's reasonsfor opposing the Union and theCommittee's contention that theUnion was making false statements andextravagantpromiseswhich could not be fulfilled63ThereafterMincey, a deaconin his church and also active in his Sunday school, was calleduponby Montgomeryto return thanks.Mincey then asked the blessing, ate supper, and left withhis son.62When called by the Respondent, Mincey, who admitted asking theblessing,testified that lie had attended the barbecue upon invitation from Clements to"an employees' picnic" to which "everybody was invited" ; that he had beenadvised of no other purpose for the barbecue; that he had not been questionedabout the Union by anyone while thereand had left immediatelyaftereating ;that he had been instructed by his superiors not to become involved in activitiesrelative to the Union ; 32 that he had not attended or been consulted about anymeeting of The Loyalty Committee and had made no contributions to the Com-mittee ; and that he had also been invited to attend the Union's barbecue, buthad been unable to do so."'While it is difficult to believe that Mincey went to the barbecueunaware ofits purpose, he certainly remained after Lamb's remarks had clearlyinformedhim of the anti-union nature thereof.However, it appears from Montgom-ery's testimony thathis requestthatMincey ask the blessing was a sponta-neous one, made when Lamb had finished speaking. In view of Mincey's reli-gious background, such a spontaneous request on Montgomery's part was nat-ural.So also was Mincey's compliance therewith. Chapman andMaynardboth testified convincingly that they had had no knowledge of Mincey's presenceat the Committee's barbecue until they had questioned Mincey upon receivingthe Bill of Particulars mentioning his name shortly before the hearing, and thatMincey had then explained that he had attended without knowing that thebarbecue's purpose was anti-union in nature.Everything considered, the under-signed is not convincedthat Mincey's limited participation in the Committee'sbarbecue links the Respondent with the Committee.Similarly, the undersigned does not believe that the fact that a stack of theCommittee's cards was seen in Chapman's office links the Respondent and the00Montgomerystated thatthe purpose of the barbecue was to afford the Committee anopportunity to presentits side ofthe story in oppositionto the Union.63Lamb admitted that his presentationwas "allhostile" tothe Union.62The findings in the aboveparagraph are based upon all of the testimony pertaining tothe barbecue ; said testimonywas essentially supplementary in nature.u Several other witnesses for theRespondent testified that such instructions had beengiven to theRespondent's supervisors.an From the testimony of William Cross, aBoard witness whowas activeon behalf of theUnion, it appears that "everybody was welcome" at the barbecue given by the Union andthat if supervisors had "wanted to come theycould have come." 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommittee, under all of the circumstances.Employee Dwight Shaffner testifiedcredibly that "a couple of days" after the election, he and another employeestepped into Chapman's office through a door from the knitting room which isalways open;and that when they enteredthe office to smoke, they saw on theshelf-like topof one ofthe cabinets,justinside the knitting room door, ap-proximately 100 cardssuch asthe Committee had distributed, all neatly stackedon what looked like wrappingpaper.'He also testified that he did not knowwho had put the cards there ; that Chapman's desk was in the far corner ofthe approximately 10 by 18 foot room near anotherdoor opening into the generaloffice ; and that the room was generally "pretty well cluttered up with suppliesand miscellaneous items."Chapman,who spends perhaps 2 hours aday at his desk, testified credibly thathe had not given anyone permission to put such cards in his office, that he hadnot seen them there, and that he had first learned at the hearing of their beingthere.The undersigned is satisfied from Chapman's and Maynard's testimonythat Chapman's office was also used for receiving, packing, shipping, and stor-ing various types of goods and suppplies ; that the room was generally fairlywellcluttered ;and that the room was customarily used by knittersas a place tosmoke.Everything considered, no inference is warranted that the Respond-ent had any knowledge of or anything to do with the presencein Chapman'soffice of the stack of cards which Shaffner saw there.One further incident which it is contended bears directly on the Respond-ent's responsibility for the Committee remains to be considered.On Novem-ber 9,1944, the day of the election,after the ballots had beencounted establish-ing that the Union had been defeated, the three leaders of the Committee,Lamb, Montgomery, and Clements, all of whom had served that day duringthe election as the Respondent's observers 68 wentto Maynard's private office atthe plant, where drinks were served from a bottle of whiskey which Maynardplaced on his desk.Maynard and Chapman were also present, as was employeeHomer Jenkins,"who, according to his testimony given as a Boardwitness, hadseen"some of the boys" going into Maynard's office andhad gonein also 68According to Jenkins, he had a drink upon Clements' invitation ; he noticed thatthose present seemed"very pleased" ;68he was inthe office about 15minutes ;and he heard Maynard say over the telephone to someone who had called, "Wewon."Maynard's version of the incident was that after the ballots had been countedand the election forms had been signed,the Respondent's observers who hadbeen workingon theelection all day,withoutprearrangement,followed him tohis office ; 80 he asked themif they wanted a drink ; and he put a bottle on his55 Shaffner identified as similara 2- by 4-inchcard signed"The Loyalty Committee" whichreads, "IFYOU FAIL TO VOTEyou cast avote FORthe union.VOTE AND VOTE NO."seClementstestified thatLamb had appointed him as anobserver and that he did nothave the "faintest idea" who had appointed Lamb.Lamb testified credibly that Chapmanhad asked him to serveas an observer in all three of the elections and that he had so served.Montgomeryalso served as an observer for the Respondent in 1945 as well as in 194457This is the same employee referred to above in findings concerning the chicken supperat the Burlington Country Club in April 1944."Jenkinstestifiedthat the employees he had seen going in wereLamb, Montgomery, andHester.WhileJenkins testifiedthat Clementsalso was inthe office, he did notname himas one of those he had seen going into the office.59 Jenkins testified that strangers were also present.However, Maynard rememberedonly the six named in the body hereinabove.The undersigned deems it unnecessary todetermine whether or not additional individuals were present in Maynard's officeeoAlthough none of the Union's observers joined the group in Mavnard's office, a repre-sentative of the Board came to the office door to thank Maynard for his cooperation TOWER HOSIERY MILLS, INC.679desk and told them to helpthemselves.Maynard testifiedthat he knew that hehad not usedthe expression"We won"over the telephone becausehe had known"better than that a long time ago."Healsotestified that he had given theresults of the election over the phone to the local newspaper and to the radiostation by giving them "the tally of votes, so many for and so many against,"and that he could not recall what had been discussed although there was "a lotof palavering" during the 10 to 20 minutes they were in his office.The testimony of otherspresent tendsto corroborate Maynard's, althoughsuch testimony, like Jenkins', was either silent or vague as to what discussionmay have taken place among those in theoffice.Chapman testified that he waspresent part of the time and that Maynard did not in his presence say over thetelephone, "We won."Clements testified that the meeting was not prearranged ;that he went to Maynard's office because he was expecting some telephone calls ;that he received two calls while he was there ; that during one of them he toldhis wife, who wanted to know if he would be home for supper, that he would behome soon and that "we had won." Clements also testified that he had gonefrom the ante-room where the ballots had been counted into Maynard's officewhich was "off from the main office" to await his wife's telephone call becausethere was no one in the main office from which he had made calls on otheroccasions; that he believed that there was no one in Maynard's office exceptMaynard when he went in and asked if he could await a telephone call whichhe was expecting ; and that he did not think that the election was discussedbecause they were "all too worn out to discuss much."Montgomery testifiedthat he had not known that there was going to be any meeting in Maynard's office ;that he had seen Lamb going in and had followed him ; that he had not heardMaynard say over the telephone, "We won" ; and that while he had heardClements talking over the telephone, he could not remember what Clementshad said.Lamb testified that, as he was leaving the mill after the election,he had stopped in Maynard's office without prearrangement ; that he had adrink with the boys there ; that he had been tired and could not remember whathad been said; and that he had not heard Maynard say over the telephone,"We won."Whle the matter is not without doubt, the undersigned is not convincedthat the evidence as to what transpired in Maynard's office establishes a linkbetween the Respondent and the Committee. Thus, while it is clear that thethree known leaders of the Committee served as the Respondent's observersat the 1944 election, and while the Respondent might have avoided suspicionif it had selected other observers, there is no evidence that any protest was madeat the time or that any irregularity was involved.No objections or proteststo the election were filed thereafter. It cannot be said on the evidence in therecord that the brief meeting in Maynard's office wasanything more than aspontaneous occurrence, initiated when Clements went into Maynard's office toawait a phone call from his wife as to when he would be home for supper,augmented as other employees followed one another into the office," and con-tinued briefly around a bottle which Maynard produced as a friendly gesture.While this occurrence as a whole was admittedly unusual, there is no evidenceestablishing that the Union's defeat in the election was discussed, except aselection results were mentioned over the telephone.Finally, from his studyof all of the evidence, the undersigned is not convinced that Maynard used thephrase, "We won," in reporting the results of the election over the telephone.61 Jenkins'testimonyshows that the meeting was spontaneous as far as he was concerned. 680DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder all of the circumstances, what occurred in Maynard's office cannot beheld to constitute either ratification by the Respondent of the activities of theCommittee, so as to make the Respondent chargeable with said Committee'santi-union compaign, or a celebration of the Union's defeat sponsored by theRespondent in violation of the Act.At most, the incident raises the suspicionthat the Respondent's sympathies lay with the Committee rather than with theUnion.We now return to the above-mentioned "conspiracy" and "totality of conduct"contentions as to the Respondent's responsibility for the Committee.To setout all of the undiscussed evidence concerning the Committee which the under-signed has carefully considered in this connection would substantially lengthenthis report.Such procedure, in the undersigned's opinion, would neither estab-lish anything which could reasonably be ascribed to the Respondent, nor pro-vide a web of circumstances which would warrant the inference that the Re-spondent was necessarily playing a motivating role therein. In short, while someof the evidence on such matters as what motivated the leaders of the Commit-tee in their activities, how the Committee's various activities were financed,who phrased some of its literature, why its organization was so amorphus, andwhy most of its adherents preferred to keep their identities secret, fell consid-erably short of being convincing, the record as a whole does not warrant findingthat the Respondent entered into a conspiracy with the Committee, Radio Sta-tionWBBB, or other organizations or individuals in the community to destroythe Union," particularly since the evidence fails to establish a direct link betweenthe Respondent and the Committee or that the Respondent was itself engagingin an anti-union campaign.Accordingly, the undersigned concludes and findsthat the Respondent did not cause and instigate an anti-union campaign, eitherdirectly or by means of an anti-union group of employees called "The LoyaltyCommittee," in violation of Section 8 (1) of the Act, as alleged in subparagraph(e) of Paragraph XI of the complaint.C. The alleged violations after the 1945 electionea1.The appropriate unit and the Union's majority thereinThe complaint alleges and the Board found in its Decision and Direction ofElection issued on December 7, 1945,4 that all production and maintenance em-ployees of the Respondent, including watchmen-firemen, the shipping clerk, theutility man and the utility woman, but excluding fixers, foremen-fixers, the fore-lady and all other supervisory employees with authority to hire, promote, dis-charge, discipline or otherwise effect changes in the status of employees oreffectively recommend such action, constituted a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) of the Act.On December 20, 1945, pursuant to the aforesaid direction of the Board, an elec-tion was conducted among the employees in the above unit, in which the approx-imately 176 eligible voters cast 168 valid votes, of which 98 were cast for the62 It should be noted that no link was established between the Respondent and certainindividualsnot named herein but mentioned in the record as participating in activitiesof the Committee or encouraging the Committee, and that the Respondent's mill is onlyone of several enterprises in the community.63It is contended that several of the acts now to be considered constitute not onlyrefusalto bargain but also independent violations of Section 8 (1), specifically coveredby sub-paragraphs (h) and (i) of Paragraph XI of the amended complaintSee footnote2.All of such matters are considered below without segregation of 8 (1)from 8 (5)aspects.64Matter of Tower Hosiery Mills, Inc .64 N. L. R. B 1245 TOWER HOSIERY MILLS, INC.681Union and 70 against it. On the basis of said election, the Board issued its Cer-tification of Representatives on January 4, 1946, certifying the Union as therepresentative of the Respondent's employees in the above unit. 15In view of the foregoing, the undersigned finds that all of the employees ofthe Respondent in the above-described unit, at all times material herein, consti-tuted and now constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act. The undersigned fur-ther finds that on December 20, 1945, and at all times thereafter, the Union was,and now is, the duly designated representative of a majority of the employees inthe aforesaid appropriate unit, and that, by virtue of Section 9 (a) of the Act,the Union at all such times was, and now is, the representative of all of theRespondent's employees in such unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, or other conditions ofemployment.2.The plant rules of December 31, 1945, and conclusions relative theretoAfter the Union had won the election but before the Board's certification hadbeen issued, the Respondent, under the date of December 31, 1945, and over thesignature of Superintendent Chapman, posted a notice which stated :THE FOLLOWING RULES ARE EFFECTIVE AS OF THIS DATE :AT NO TIME WILL ANYONE BE ALLOWED TO LEAVE THE MILLFOR ANY REASON EXCEPT HE HAVE PERMISSION FROM THE FORE-MAN.ALL KNITTERS MUST KEEP AT LEAST 25 STRAIGHT NEEDLES TOBE INSPECTED AT ANY TIME BY FOREMAN OR FIXERS. NEEDLESAND POINTS MUST BE STRAIGHTENED BEFORE THEY ARE PUT INMACHINE.THERE WILL BE NO SMOKING DURING WORKING HOURS EXCEPTAS FOLLOWS: FIRST SHIFT FROM 9 TO 9:30 a. in.AND FROM 12 TO12:30 p. in.; SECOND SHIFT FROM 6 TO 6:30 p. m. AND FROM 8:30 TO9 p. m.; THIRD SHIFT FROM 1 TO 1:30 a. in.AND 4 TO 4:30 a. in. THEONLY PLACE SMOKING WILL BE ALLOWED IS IN THE DRESSINGROOMS.AT NO TIME SHOULD BOTH KNITTERS LEAVE THE ALLEY ATTHE SAME TIME. THIS APPLIES TO BOTHI. MEN AND WOMEN.THE FIRST TIME ANYONE IS CAUGHT, HE WILL BE LAID OFF FORA WEEK : THE SECOND TIME, HE WILL BE DISCHARGED.With respect to the situationexisting priorto the posting of the above rules,while there had previously been no specific posted rule as to employees' leavingthe plant without permission, it had been generally understood that they couldnot do so.However, during 1945, employees had been leaving the plant at varioustimes during working hours to go across the street to a stand where drinks weresold ; this condition had grown worse during the fall.As to knitters' keeping25 straight needles, it had been the Respondent's rule since 1929 ° that knittersshould keep 50 straight needles at all times.During the war, that rule had not65While the Respondent's answer denied that the unit found by the Board was "in factor in law the appropriate unit," it admitted that the Union had been certified by theBoard for and was the representative of the employees in said unit.Apparently itsanswer adverts to the position taken in the representation case that fixers should beincluded in the unit.The Board considered said position in its decision of December 7,1945, and excluded fixers16No such rule had been posted, at least not since 1940. 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen stressed because of the high labor turn-over.Thus the rule posted stressedthe customary requirement of keeping straightneedlesbut reduced the numberrequired.As to smoking, for approximately a year and a half during1938 and 1939, theRespondenthad a posted rule prohibiting smoking at any timeduring workinghours.Thereafter there had been no posted restrictionson smokinguntil theDecember 1945 notice, and for some years it had been the practice for employeesto smoke atany time and wherever they wished,except inthe knitting,looping,and seaming rooms.01 Thus the rule as to smokingconstituted definite re-strictions both as to time and place.As to both knitters not leaving the alley atthe same time, while there had been no rule, it had been generally understoodthat one of the knitters would stay in the alleywhiletheir machines were run-ning.08However,duringsome 6 months prior to December1945, there had beena number of occasions when Superintendent Chapman had shut down machinesbecauseboth knitters had left their alley while their machines wererunning.While thematter isnot free from doubt, the undersigned believes, from all ofthe evidence, including the explanations given by Maynard and Chapman of thecircumstances pertaining thereto, that the rules posted on December 31, 1945,were reasonable ones pertainingto the efficient operation of the plant; thatwhile no written rules had previously been posted tor many years, the rules inquestion did not involve substantial variations, except as they pertained tosmoking, from usual and expected practices under normal conditions ; that dur-ing the war the Respondent, largely because of difficulty in securing and retain-ing employees, had been very lax as to matters such as those covered by the rules ;that after V-J Daythere was a furtherlet down in plant discipline which forreasons of business the Respondent desired to correct; that it was decideI towait until the election was over to avoid any suspicion that rules were beingpromulgated because of the Union or to influence the outcome of the election ;and that the end of the year (when changes customarily were announced)the Respondent posted the rules, not to punish its employees for voting forthe Union, but because it believed that said rules were reasonably calculatedto accomplish ends which it deemed proper.In addition, the evidence shows that during the subsequent negotiations dis-cussed below,09 the union negotiating committee made no claim that the Re-spondent, by posting sqid rules, had taken unilateral action on subject matterabout which it should have bargained; made no objection to any of the rules,as such ; Y° and made no attempt to bargain about or offer any contract proposalupon any of the matters covered by the rules in question."'67Customary smoking places, in addition to the dressingrooms, wereChapman's officeand on the back platform.ce It is the general practice in full-fashioned hosiery mills in the area in which theRespondent'smill islocated to require the presence of at least one of the knitters whilemachines are in operation, to avoid damage which might require costly repairs to expensivemachines69The first conference was held on January 24, 1946.70However,the Respondentand the Union both treated the enforcement of said rules assubject to consideration as grievances.For instance, upon the Union's contention thatleniency should be shown and that the two plant clocks had been at variance as to thetime, a penalty which the Respondent had imposed for violation of the smoking rule wasrevoked and two new clocks were installed.TiTestimony of John J. McCoy, second vice president of the Union, confirms testimonyof Maynard in this respectUnder the circumstances, the undersigned finds it unnecessaryto determine whether matters covered by the rules might become appropriate subjectmatter for collective bargaining under other conditions.Cf.Matter of NationalGrindingWheel Company, Inc, 75N. L. R. B. 905. TOWER HOSIERY MILLS, INC.683Everything considered, the undersigned finds that, under the conditions of thiscase, the Respondent, by posting its plant rules on December 31, 1945, withoutprior consultation with the Union, did not refuse to bargain with the Union inviolation of Section 8 (5) of the Act.The undersigned further finds that, byposting said rules, the Respondent did not violate Section 8 (1) of the Act bydealing directly and individually with its employees or by promulgating andenforcing more stringent and rigid rules because the Union had won the electionof December 20, 1945, as alleged in subparagraphs (h) and (i) of Paragraph XIof the complaint.3. The major developments during negotiations(a) The actuation in generalFollowing the Board's certification of January 4, 1946, the Union wrote theRespondent on January 10, enclosing two copies of an agreement as a basisfor negotiations, and requesting a conference.Thereafter, during a period ofmore than 9 months, beginning on January 24 and ending November 4, 1946,19 conferences were held between representatives of the Respondent and theUnion q3Correspondence was also exchanged from time to time.On the whole, the undersigned is satisfied from his detailed study of thenumerous contract proposals (which served largely as the basis for the pro-tracted negotiations) and of all of the evidence pertaining to said negotiations,that the parties were far apart at the inception of negotiations ; 73 thatthere were reasonable explanations for the major delays between conferences;that meetings were in many cases protracted ; that early in the negotiationsitwas agreed that such accord as was reached on various provisions wouldbe considered tentative, contingent upon the negotiation of a complete agree-ment ; that there was full discussion of the proposals and viewpoints ad-vanced ; that a substantial amount of time was consumed in arriving atmutuality acceptable wording, even when there was no essential disagreementas to substantive provisions; that the wording eventually accepted was largelythat proposed by the Respondent ; that, for the most part, both the Union andthe Respondent, during the earlier conferences, held to their positions, althoughthe Union gradually receded on most of its demands ; that, in the long run,the Respondent gave relatively little to the Union, although it made a fewminor concessions ; and that tension which handicapped negotiations developedbetween reps esentatives of the parties.Thus while the Respondent was vigor-ous in bargaining and persistent in refusing to make concessions, the detailspertaining thereto, other than those set out below, are, in the undersigned'sopinion, not material.44Accordingly, what follows does not purport to be a72The parties stipulated that, in addition to a telephone conference on February 4,conferences were held on the following dates during 1946: January 24 and 25, February6, 7 and 28, March 1, 8 and 14, April 10 and 11, May 9, 10, 14,16 and 23,July11, August16 and 27, and November 4. In some instances, especially where conferences on 2 or moredays constituted essentially one continued conference, the evidence does not establishclearlyjust what occurredon specific dates.Hence findings hereinafterare made onthe basis of approximate dates73 In essence,the Union was seeking certain provisions in its National Labor Agreement.including its scale then in effect in about 36 shops from Maine to California, none of whichwas in North CarolinaThis would have amounted to approximately a 30 percent wageincreaseat the Respondent's plant.On the other hand, the Respondent was contendingthat contract provisions should conform to area practice.74 Such omitted details afford scant support for finding that the Respondent's generalattitude toward the Union's demands throughout the course of negotiations showed badfaithin bargaining,especially in the absence of any background of unfair labor practices 684DECISIONSOF NATIONALLABOR RELATIONS BOARDdefinitive picture of bargaining negotiations, but rather covers matters materialto determination of specific contentions as to alleged violations."The various conferences now to be considered were held at the AlamanceHotel in Burlington, except the final one on November 4, which was held inGreensboro, North Carolina.During these conferences, the Respondent wasrepresentedby R. A. Maynard and the threeattorneys appearingat thehearingherein,L. P. McLendon,Thomas D.Cooper,and Emerson T. Sanders.McLendon,an attorney from Greensboro experienced in labor matters, was not present,however, on January 24 and 25, but waspresent onFebruary 6, and thereafter.The Union was represented by several officials and representatives,includingthe three who appeared at the hearing herein, Second Vice-President John J.McCoy, and International Representatives Raymond L. Adams and Fred G.Held,78and by a committe of four from the plant. In addition, ConciliatorSeth Brewer, United States Conciliation Service, attended the conferencesfrom March 8 through August 16.(b)The conferences from January 24 through February 7At the conferences on January 24 and 25, the Union's proposed agreement,previously mailed, was explained and discussed clause by clause ; the Respond-ent's practices on some matters were also discussed.The meetings on those2 days were largely exploratory in nature, but sharp differences of positiondeveloped.For instance, the Union's proposal provided for a closed shop inthe unit of recognition ."The Respondent took the position that closed shopsbuilt unions, and that it was not its business to build unionsThe Respondentlikewise opposed the Union's proposal for a check-off of dues and initiationfees, stating that it did not make any other deductions from employees' pay.While there was no difference in principle as to preliminary grievance pro-cedures," the Respondent opposed the provision requiring the ultimate sub-mission of all unresolved disputes to an "Impartial Chairman," taking theposition that either party should be free to refuse to arbitrate any question.The Respondent objected to several proposals which would have increased itscosts, such as paid holidays, paid voting time, and time-and-a-half after 8 hoursin any one day, contending that it did not want to include provisions which werenot in accord with practice in that area.'°and in view ofthe fact that the record does not negate the possibility that the Respondent,a relativelysmall concernin competition with larger mills, was motivated by economicconsiderations in resisting changes not in line with area practicewhich wouldhave increasedits costs.76 Such generalcontentions as are indicated in the preceding footnote are not mentionedhereafter, nor are certain more specific ones which the undersigned deems too minor tojustify mentioning7eAdams, who testified as to the course of negotiations, was present from the inceptionthereof, while McCoy, who also testified as to bargaining relations, and who, as directorof organization for the Union in the area including the Respondent's plant, had directsupervision for the Union throughout the negotiations, started participating in the meetingswith the eighth conference on March 14, and thereafter attended all conferencesLikeMcLendon, McCoy had his office in Greensboro.77The unit of recognition in the proposal differed somewhat from that in the Board'scertification, but such differences were rectified in agreements subsequently submittedThere is no issue as to the Respondent's recognition of the Union78 In fact, the Respondent initiated and carried on concurrently with contract negotiationssuch grievance proceduresItmet whenever requested to do so with the Union's giievancecommitteeSome 8 or 10 such conferences were held involving some 30 grievances.79No attempt is made to set out all such items or to trace negotiations thereon. Ingeneral, the Respondent's position that it would not grant provisions out of line with areapractice did not change, and, beginning early in the negotiations, the Union from time to TOWER HOSIERYMILLS, INC.685Among matters considered at these firstmeetings,two others became recurringsubjects of disagreement during negotiations,the Christmas bonus and a no-strike orlock-out provision.As to the Union'sproposalthatthe Respondentagreeto pay its Christmasbonus of 2 percent,as It had been doing for manyyears,BO theRespondenttook the position thatsaid bonuswas not a partof wagesand that it would not includeit in any agreement n TheRespondentalso ob-jected to the Union's customary clause banningstrikes andlock-outs exceptupon the refusal of either party to carry out an arbitrator's decision, on theground that it did not go far enough.Conferences on February 6 and 7 were devoted largely to consideration of asecond proposed agreement which the Union in the meantime had redrafted,and to several typewritten proposals which the Respondent submitted and whichitwas understood were not to be considered as inclusive proposals.However,before considering contract negotiations further, it should be noted that onFebruary 6, the Union agreed that the Respondent should,without prejudice tothe Union's position on wages during futurebargaining,put intoeffect in itsplant as of February 4, a general wage increase, in line withone beingput intoeffect in the full-fashioned hosiery industry in that area B2 In instituting thisarea increase, the Respondent made certain adjustments in rates and practicespertaining to the seaming of two types of heels.These adjustments led to sub-stantial discontent among a numberof women seamers;the practices were even-tually modified at the time of a second area wage increase in July 1946.Board'scounsel contends that the Respondent's action in Februaryas to seamers wasviolative of Section 8 (1) and (5) of the Act.While it is possible that thematter might have been handled more aptly fromthe standpointof fostering goodlabor relations, the problem involved was not a simple one, when considered inits entire setting.In the undersigned's opinion,the evidence does notsupportthe contentions that, by instituting changes in Februaryas to seamers, theRespondent refused to bargain ; dealt with its employees individually;or uni-laterally changed conditions of employment, in violation of the Act 83Returning to the contract negotiations on February 6 and 7, in which McLendonfirst appeared as a representative of the Respondent, the Respondent was op-posed to any form of union security, although the Union had modifiedits closed-time abandoned one after another of such demands.While the Union's proposalon wageswas approximately 30 percent above the scale then being paid, the "Schedule of Rates B,"referred to in the pioposed agreement, was not furnished until some time later, and therewas no discussion of wages at the first two meetings.80Maynard testified that prior to the time of these negotiationsthe Respondent had for aperiod of from 7 to 9 years, paid a Christmasbonus eachyear of 2 percentof his earningsto eachemployee regardlessof his lengthof service.81TheRespondentfirst alsotooka similar position against including in any agreementthe insurance planthen in effectcovering employees.However,in contrast withits con-tinued refusalto incorporatethe Christmas bonus in any agreement,the Respondent laterrecededas toits insurance plan and agreed that its "present insurance plan" would "remainin effect"for the termof theagreement.s, Pursuantto a telephone conferenceon February 4, the institutionof saidincrease hadbeen deferred, pending the February6 conference.81 It is clearfrom Adams' and Maynard's testimony that after thedissension arose amongthe seamers, the Respondent and the Uniondiscussed the matterfully as a grievance, andthat the Respondent promised the Union that it would giveserious consideration to makingchanges at the time of the next wageadjustment if a trialperiod proved unsatisfactory.Further, the undersigned is satisfiedfromMaynard's testimony that he refused to dealdirectly with the seamers involved, althoughsome ofthem urged him to do so ; that heinsisted that he would deal on the matter only with the Union ; and that the Respondentmade the changes pertainingto seamers,not to discredit the Union, but to solve a pro-duction problem and to adjust what it believed wereinequities. 686DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop provision somewhat to provide, in essence, for a union shop with preferen-tial hiring through the Union. In fact, one of the Respondent's writtenproposals,towhich the union representatives very strongly objected, was entitled "THECOMPANY WILL OPERATE AN OPEN SHOP." This provision, hereinaftercalled the open-shop provision, which appeared in all of the Respondent's foursubsequently proposed agreements and to which the Union finally agreed con-ditionally, read as follows : 84The Company, for the term of this contract, will operate its plant or plantscovered by this contract as an open shopThe Company will not discrimi-nate against any employee because he does or does not belong to the Unionor any other organization.The Union recognizes the right of employees, inthe exercise of their individual judgment, to join or not join the Union or anyother organization, and agrees that it will not coerce any employee or en-gage in any activity for the purpose of coercing any employee into joiningtheUnion.The Union further agrees that it will not engage in unionactivities, such as solicitation of members, solicitation and collection of dues,electioneering for the Union or foror againstany other organization oncompany time.The Union's proposed agreement, as formerly, provided that the parties bindthemselves to submit unresolved disputes to arbitration.There was a longdiscussion on arbitration.The Respondent objected to any provision by whichitwould be required to arbitrate, calling such a provision "compulsory arbitra-tion,"and insistingthat the use of arbitration should be optional.The Unioninsisted that what is termed "binding arbitration" was necessary to the successfuladministration of a contract esWhile the parties in later conferences agreedupon phraseology covering various stages of grievance procedure and also arbi-tration procedure before a three-man panel, the question of whether arbitrationshould be required or optional remained a major point of contention until finally,as appears more fully below, the Union acquiesced in the Respondent's insistencethat arbitration be optional.While the Respondent agreed with some parts of the Union's seniority pro-visions, it disagreed with others.For instance, it desired to exclude fromseniority coverage what it characterized as "exceptional" employees, a termthereafter defined in its first contract, discussed on February 28.The Unioncontended that excluding exceptional employees would result in favoritism,making the seniority clause unworkable.This matter eventually developed intoamajor point of difference which was not compromised until the final stages ofnegotiations.While during the meetings here being considered, the partiesreached agreement on some matters, in general, the Respondent continued to op-pose provisions out of line with area practice."Thus Maynard characterized theUnion's continued demand for a 30 percent wage increase as "outrageous" for"his little shop," stating that his wages should be comparable to wages in thatarea.In persisting in its refusal to include the Christmas bonus in any contract,as the Union was again proposing, the Respondent contended that the payment84This proposalcontainedthe same wording in all four subsequently proposed agreements,except that, in thelast three,the titlewas "Open Shop-No Discrimination."85 Sometime during the course of negotiations,the Union pointed out that with the set-upunder its National Agreement, combiningits no-strike and no-lockout provision with bindingarbitration, there had not been a strike in shops covered thereby since 1931.80 In the proposed agreement being discussed on February 6 and 7, the Union had aban-doned itsearlier demand for paid holidays. TOWER HOSIERY MILLS, INC.687of said bonus had always been optional and that it reserved the right to pay itor not asit saw fit,a position from which it never receded."(c)The conferences from February 28 through March 14On February 28 and March 1, the parties consideredthe Respondent's firstproposed agreement, which contained no provision for the Christmasbonus andspecifically excludedbonuses indetermining vacation pay, along with the Union'ssecond contract previously considered.Among the Respondent's proposals whichthe Union strongly opposed were that wages should be comparable to those ofcompetitive plants in North Carolina ; w that the Respondentshould operate anopen shop; that the arbitration clause should provide that each party should"remain free to exercise its own judgmentin each case" as to whether it wouldagree to arbitrate ; and that exceptional employees, not to exceed 10 percent ofthe seniority list, could be retained or rehired, irrespective of seniority "The Union also very strenuously objected to the Respondent's proposal of anindemnity clause and to provisions pertaining to strikes.The indemnity clauseprovided, in thefollowing language,for an unspecified amount to be depositedin escrow : 90The Union further agrees to deposit, in escrow, with the National Bank ofBurlington, Burlington, North Carolina, the sum of $______as an indemnityfund to protect and save the employerharmless from loss of profits occasionedby strikes. walk-out or stoppage of work by the employees subject to thisagreement, and in violation of this agreement ; that in any action by theEmployer to recover from the escrow fund herein providedsuch action maybe brought against the Union in the Superior Court of Alamance County bynaming the officers of the Local Union as parties defendant and thatserviceof process upon the President of the Local Union shall be deemeda sufficientservice against the Union herein named.The Unionagrees to keep the Em-ployer advisedat all times with respect to the names of the officers of theLocal Union.The escrowfund hereinprovided shallbe maintained or re-plenished during the life of this agreement in a sum equal to the amount ofthe originaldeposit set forth.81At some conference where thisrecurring issue was discussed,the Respondent pointedout that it had represented to the war Labor Board that its bonus was voluntaryand not apart of wages, and contended further that if thebonus were included in a contract, thequestion would arise with the wageand Hour people" as to whether the bonuswould haveto be included in figuring overtime. It should be noted thatin connectionwith the bonus,the Union took the position, also opposed by the Respondent, that said bonus should beincluded in calculating each employee's totalearnings in determining his vacation pay,which was based on totalearnings.88The Union was still seeking a 30 percent increase.It was apparently not until aboutthis stage of the negotiations that it first furnished a copy of its extensive schedule ofrates, which Maynard said it would take an engineer to apply.89Exceptional employees were defined as those who, in the Respondent's judgment, werepotential executives or supervisors,employees undergoing regular training or study, thosequalified for special duties such as taking inventory,those entitled to consideration becauseof some meritorious contribution to efficiency or cost control,and those whose training orabilitymade them essential to efficient operation.e°Language,in no material respects different from that quoted,appears in the Respon-dent's secondproposed agreement,discussedbelow.This indemnityclause was the first ofthe Respondent's proposed clauses which the Union referred to during negotiations as"Cooper'sCase Bill,"a term combining the name of one of the Respondent's attorneyswiththat of pending national legislation.No finding is made herein that the proposal ofthis indemnity clause, later withdrawn after the Union made a counterproposal,was viola-tive of the Act.Matter of Union ManufacturingCompany,76 N. L.R. B. 322. 688DECISIONSOF NATIONALLABOR RELATIONS BOARDThe section prohibiting strikes and lock-outs stated general provisions anddefinitions and specified, as exceptions thereto, situations wherein the other partyrefused to submit a dispute to arbitration upon exhausting the grievance pro-cedure.It further exempted the Union's right to strike upon the institution of ageneral wage reduction, as defined therein.This section closed with the follow-ing two paragraphs : 91In the event of a strike or walkout and/or picketing by the employees,foreither one of the reasonsabovestated,there shall be no mass picketing ofemployees but such picketing activities will be limited to peaceful persuasion,without threat or threats of any kind and by a group of persons not ex-ceeding 10 in number, 10 feet apart, at any entrance to the plant of theEmployer, and no effort will be made to interfere with the right of anyperson to enter or leave the premises of the Employer. [Italics supplied.]Any employee, or number of employees, who shall violate the terms of theabove provisions, shall be conclusively deemed to have voluntarily terminatedtheir employment with the Employer and such employee, or number of em-ployees, shall be subject to immediate discharge and shall thereby forfeitany right to demand or require that the Employer shall re-employ him orthem, and he or they shall not be entitled to reinstatement, and the Em-ployer may, in its sole discretion, replace with new or different employeesthe job or jobs of such employee or employees.In rejecting the foregoing proposals, the Union stated that it was amazed andhad never heard of such proposals in its previous bargaining experience.The conference on March 8, which was the first of eleven attended by Concili-ator Brewer, was devoted partly to informing Brewer of the status of negotia-tions and the points upon which the parties were still in disagreement. Severalof the more important of such matters are evident from what has been set outabove.Some of the additional matters, not discussed above, about which therewas still disagreement included compensation for style changes, hours and over-time, reporting pay, and compensation for oiling and cleaning machines.Along day was spent in discussion and it was agreed to meet again on March 14.Itwas at the March 14 conference that Vice President McCoy entered thenegotiations as one of the representatives for the Union. It was also at thismeeting that the Respondent agreed, contrary to its previous position, to in-corporate its insurance plan into the agreement.However, the Respondentcontinued to refuse to incorporate its bonus in any agreement. Nor did itmake concessions on other matters which the Union considered vital.Hence,following this meeting, the Union filed its charge that the Respondent wasrefusing to bargain "91The paragraphs herequotedare found on a page in the agreementwhich is out ofsequence,but it is evident from Adams' testimony that the Respondent's no-strike proposalsto which the Union seriously objected on February 28 were substantially the same as thosein the second contract of April 11.The two paragraphs quoted, couched in the samelanguage,appear in the Respondent's second contract of April 11.The first of these para-graphs concerning picketing also reoccurs,except for the eliminationof the underlinedphrase, inidentical language in Article IX of the Respondent's third and fourth contracts,discussed below, which article also incorporates the second paragraph,in generalintent, butin modifiedphraseology.02The charge was sworn to on March 16 and filed on March 18.McCoy testified that thecharge was filed because the negotiations had made no progress on matters such as unionsecurity, wage increases, binding arbitration, and the check-off, and because the Respondentwould not agree to incorporate the Christmas bonus in an agreement TOWER HOSIERY MILLS, INC.689(d) Negotiations from April through JulyOn April 10, the Union submitted its third proposed agreement and the meetingwas adjourned by mutual consent so the Respondent could study it and submitcounterproposals the next day.On April 11, the Respondent presented its secondproposed agreement, and the parties, with Conciliator Brewer, went over theprovisions of both proposed agreements.A study of the two proposals and thetestimony pertaining thereto shows that by the end of the meeting the partieshad reached either full or at least substantial agreement on numerous provisions.However, among other things, the parties continued at loggerheads as to whetherarbitration should be binding or optional ; as to the e,.clusion of exceptionalemployees from provisions both as to seniority and as to military service ; as tothe inclusion of the two percent Christmas bonus in the contract and in calculat-ing gross earningsfor vacation pay; as to the inclusion of the Respondent'sabove quoted open-shop clause; as to the Respondent's provisions on strikes,quoted above ; 98 and as to the Respondent's indemnity clause, couchedin essen-tially the language quoted above.As for wages, for the first time, the Union's contract of April 10 included aproposedscheduleof ratesattached to theagreement.This schedule called forincreasesaveraging considerably less than those previously sought` TheRespondent, however, would agree to noincreases.Its contract provided, amongother things, that its wage scale would not be publicized ; that it would maintaina wage scale comparable with plants in that area ; that in the eventa generalwage increase or decrease was made in that area, the contract as to wages couldbe reopened immediately ; and that it would make any"general wage increase orgeneralwage decreaseeffective on the same date it became effective in theindustry in saidarea." 95At the April11 conference,the Union repeatedly receded inits demands asto provisions for unionsecurity,without gaining any concession from the Re-spondent.The contractwhich it had submittedon April 10 providedfor mainte-nance of membership and a check-off, a retreatfrom itsformer demand for aunionshop with check-off.When theRespondent refusedthis, several lesserproposals,verbal and written,includingmaintenanceofmembership witha 15-day escape clause, an irrevocablecheck-off for thelife of the agreement,and union preference in hiringand laying off, were made and in succession re-jected by the Respondent.Eventuallythe Respondentsaid thatitwould con-sider a check-off pursuant to authorizations which employees could cancel on 30days'written notice.Meetings held fromMay 9 through July 11 saw relatively littleprogress inresolving the major points at issue.At one or moremeetings during the firsthalf of May,99a fourth proposed agreementsubmitted by the Union formed thew It should be noted that, contrary to Article IX later submitted, the Respondent's April11 proposed agreement provided that the Respondent would not engage in a "lock-out ofany kind."w In numerous cases, however, the rates actually specified therein constituted increasessubstantially in excess of the 10 percent increase referred to in the testimony as being thepoint to which the Union had receded in making said proposal.m From the following language in the Union's contract of April 10, it appears that atthat time the Union was in agreement with the Respondent as to its givingany generalarea wage increa8e.In the event there shall be any increase in wages to full-fashioned hosiery workersin the Burlington area, the Company agrees that such wage increase shall be effectiveon the same date.16Apparently on the 14th, and possiblyalso oneither the 10th or the 16th, or both. 690DECISIONSOF NATIONALLABOR RELATIONS BOARDbasis of negotiations.The rewritten agreement was in many respects a re-capitulation of clauses already agreed upon.However, among other things, theUnion's proposals as to management prerogatives, arbitration,strikes and lock-outs, seniority and military service (which failed to exempt exceptional em-ployees), and the Christmas bonus were still unacceptable to the Respondent.The Respondent also rejected the only provision therein for union security, a30-day revocable check-off, which the Respondent had indicatedat the meetingof April 11 it would consider.The Unionoffered,without avail, to accept theRespondent's position that arbitration be optional in exchangefor some generalform of union security.However, the Respondent did agree,for purposes oflay-off and recall only, to top seniority for unionofficials and shop stewards.Although at this time the Union reduced its wage demands to what amountedto approximately a 71/2 percent increase, the Respondent still would not agreeto any increase.However, the Union and the Respondent did compromise on 2hours' reporting pay, with an optional minimum 4-hour assignment period, inlieu of the 4 hours' reporting pay which the Union previously had been seeking.The Respondent also agreed for the first time to a proposal which the Union hadrepeatedly advanced, payment for time spent twice eachyear in cleaning andoiling machines, the details to be drafted, with appropriate modifications, alonglines provided for in a contract which the Union had at another plant. In addi-tion, the parties agreed on certain changes in vacation-plan provisions, thusproducing accord on that subject, except that the Respondent never acceded to theUnion's position that the Christmas bonus should be included in computing totalwages for the purpose of calculating vacation pay."On May 23, although there was "a lot of rehashing" no agreement on anyadditional matter was reached.The Respondentmadeit clear that it wouldnot agree to any wage increase. It submitted a new written proposal, "FutureRelations," providing in essence that negotiations on future contracts would notbe prejudiced by omissions from the contractbeing negotiated.The Unionasked for time to study the proposal 98 The Union also submitted the followingwritten counterproposal to the Respondent's indemnity clause :It isagreedthat the Company and the Union shall have the right to havethe Agreement specifically enforced and to prevent the violation thereof byinjunction or other proper decree of the Superior Court of Alamance County.98" Without going further into the details thereof, the undersigned does not believe thatthe record supports the contention that the Respondent violated Section 8 (I)-and 8 (5) ofthe Act by thereafter putting the agreed upon vacation plan into effect during July 1946,although it appears that the plan involved reducing the minimum service requirement fora week's vacation with pay from a year's service,prior to the end of May, to 6 months'service.A similar reduction in the minimum requirement for a week's vacation evidentlytook place concurrently at least one other plant in the area. In any event, the 1946vacation pay (for employees with less than 5 years' service) appears to have been calculatedat the customary rate of 2 percent of the total earnings, excluding bonus, of each employeeduring thepreceding 12 months.There is no evidence that the Union asked for any delayin instituting the single change involved, reducing the minimum service requirement,which went into effect at the time vacations customarily were taken.The Union did notseek the posting of any notice giving it credit for the change98 Said proposal was incorporated intolatercontracts submitted by the Union ; the tardi-ness of itssubmission appears to have created no particular delay.98Clearly this clause was submitted because of the Respondent's insistence on someassurancethat the Union could be held legally responsible.McCoy admitted during histestimonythat underdecisionsof the Supreme Court of North Carolina, "a union as suchcould not be held financially responsible or be sued."Although the Respondent did notagree at that meeting to substitute the Union's counterproposal for its indemnity clause, itdid so in both of the contracts, discussed below, «luch it subsequently submitted. TOWER HOSIERY MILLS, INC.691On July 11, the Union submitted, through Conciliator Brewer,' redrafts ofseveralsections of the agreement.The partiesalso agreedon July 11,throughBrewer, that the Respondent would redraftthe entire agreement,submit it in afew days, and propose a date for the next meeting.One of the redrafted sections,submittedby theUnion on July11, set forththe amounts to be paid for semiannual cleaning and oiling of machinery and theway in which such sumswere tobe divided among the knitters and toppers workingon the machines 101 Said provision, based in part on another contract, had beenverbally agreeduponin principle in May.The provision, which it had been leftentirely up to the Union to draft, and about which the Union had conferred withthe employees involved, was acceptable to both the Union and the Respondent.The Respondent put the provision into effect at once; the first such payment wasmade for the cleaning and oiling which was done, as was customary, when theplant was shut down in July at vacation timeBoard's counsel contends that byputting this provision into effect the Respondent violated Section 8 (1) and (5)of the Act. In the undersigned's opinion, this contention is without merit. Thereis no evidence that the Union asked or intended that the plan not go into effectat that time, or that the Respondent sought to disadvantage the Union in any wayby putting the plan into effect when it did103TheRespondenthas since beenpaying the amounts agreed upon for cleaning and oiling and the Union has notobjected to that practice.The Union did not ask that any noticebe posted givingit credit for this concession ; it is apparent that the employeeswere aware thatthe Union had secured it for them.On July 15, McLendon wrote McCoy that lie had tried to reach him by tele-phone to inform him that he had been unableto find time before going on hisvacation to get together with Cooper to redraft the Respondent's proposals, butthat upon his return, they would get in touch with McCoy to arrangea meeting.(e)The general wage increase of July29,1946On July 25, the day upon which Maynard verified that mills in that area wereannouncing a general wage increase, to be effective as of July 29, the Respondent,over Maynard's signature, and pursuant to Cooper's advice, wrote the Union asfollows : 1OBA general wage increase is being announced by the textile and knittingindustries in this area. In line with our Company policy to maintain com-parable rates and to meet such general wage increases, we are announcingtoday that increases will be effective Monday, July 29, 1946.We assume that the Union will have no objection, as the Union readilyagreed to a general wage increase earlier this year when bargaining wasbeing conducted.On July 29, the effective date of the general wage increase in that area, McCoy,on behalt of the Union, wrote the Respondent a letter which said only, "This willacknowledge receipt of your letter of July 25, 1946."However, on August 2,McCoy, on behalf of the Union, wrote the Respondent further with reference to10DApparently the parties conferred only through Brewer on July 11.101The amounts thus to be divided among several employees ranged from $15 to $17,depending on the number of sections per machine.102 In fact,to have refused such agreed-upon pay for current work, or to have delayed itas a means of gaining further concessions from the Union, would appear more consistentwith any such design on the Respondent's part103The letter was addressed to Adams at the Union's office in Burlington ; a copy was sentto McCoy at the Union's office in Greensboro829595-50-vol. 81-45 692DECISIONSOF NATIONALLABOR RELATIONS BOARDits abovequoted letter of July 25, stating,among otherthings, that the Union hadnot agreedto any wageincrease;that the Union was stillbargaining over wages;that theRespondent's assumptionthat the Union would have "no objection tosuch unilateral action"was erroneous;that the Union had been waiting sinceJuly12 for the Respondent's redrafted proposals;that in the bargaining confer-ences for months previously the Respondent had been doing"nothing but stalling" ;and that theRespondent's action,after refusing wage increasesto the Union, wasevidence of bad faithand "a violationof the Wagner Act."The foregoing developments undoubtedly contributed to tension between theparties and complicated the relations which followed. It is also evident thatthe Respondent's procedure in instituting the July increase fell short of thatwhich had been followed the preceding February and of that followedlater, inFebruary 1947, on both of which occasions the Respondent secured the Union'sapproval before institutingsimilargeneral area increases 10{However, there isnothing in the evidence which persuades the undersigned that the Respondentfollowed the procedure which it (lid (luring July 1946 with the purpose of handi-capping the Union in negotiations or of circumventing the Union asbargainingagent.On the contrary, it appears from Maynard's testimony that he did assumein good faith that, because the Union had agreed to the earlierincrease inFebruary, it wouldhave no objections,and that hewanted to avoiddelay inannouncing the increase, which other mills wereannouncing,because delay inFebruary had caused substantial discontent among employees, accompanied byloss of production.The Union's letter of July 29, which raised no objection on the day the increasewas to become effective, did nothing to put the Respondent on notice that theUnion, several days later, would vigorously protest the Respondent's action.Further, it should be noted that the Union, in the language of its third contracton April 10, quoted above, had asked that the Respondent agree to do exactly whatit did do on July 29, make an area wage increase effective on the same date itbecame effective in the Burlington area It should also be noted that the Uniondid not ask the Respondent to rescind the wage increase, pending further negotia-tions, but rather, in proposals presented on August 16, demanded "an additionalincrease" equal to that which had already been put into effect on July 29. Underthe particularcircumstancesof this case, the undersigned finds that the con-tention that the Respondent violated Section 8 (1) and (5) of the Act, by puttinginto effect the general wage increase of July 29, 1946, has not beensustained.30'(f)Furtherdevelopments during AugustOn August 9, McLendonwroteMcCoy thathe had just returned from his vaca-tion and wouldget in touch with him thefollowingweek to arrange a conference.104Accordingto McCoy, theUnion "readily agreed"to the third general increase,indicatingIts approval thereof on February17, 1947, byMcCoy countersigning,under McLendon'sname,a letter from the Respondent,the last paragraph of which read as follows .I am authorized to say that Tower Hosiery Mills is willing to make the announcementof the wage increase effective as of today with the understanding that such increase iswithout prejudice to the position of the Company or the union in any past or futurenegotiations between your union and the Company conceining wages I hope this willbe agreeable to you, particularlysinceI think it would be unfortunate if all the othermills were to announce a wage increase and leave Tower standing alone without anincreaseSuch a result would ieflect on your union as well as on the Company If thissuggestion is agreeable please indicate your consent by signing the copy of this letterand returning It to me105The undersigned believes that the numerous cases cited on this issue are all distinguish-able on their facts TOWER HOSIERY MILLS, INC.693On August 12, McCoy wrote McLendon that the Union was ready at any time tomeet for negotiation.On August 13, Cooper wrote McCoy, enclosing a copy ofthe Respondent's third proposed contractand askingMcCoy to call McLendon toarrange for a conference.Said proposed contract of August 13, for themostpart, recapitulated provi-sions and phraseology to which the parties had already agreed. It did not includeany provision for the Christmasbonus.It included the open-shop provision, andprovisions for optional arbitration, the then existing wage rates, exemptions inthe seniority and military service clauses for exceptional employees, and theexclusion of bonuses in calculating vacation pay.This agreement dropped theindemnity provision under "General Provisions" and incorporated the Union'scounterproposal of May 23 so that the revised subdivision thereunder read asfollows :It is agreed that the Union and the Company shall have the right to have-thisAgreement specifically enforced and to prevent violation thereof byinjunction or other proper decree in the Superior Courts of North Carolina.In any suit or proceeding by the Company, the same may be broughtagainstthe Union by naming the officers of the Local Union as parties defendant, andthat service of process upon the President of the Local Union shall be deemeda sufficient service against theUnion.The Unionagrees tokeep the Com-pany advised at all times with respect to the names of the officers of theLocal Union.The most striking development in the Respondent's third contract was theextensive elaboration of Article IX to include several new provisions, and theomissiontherefrom, for the first time in the Respondent's proposals,of any pro-vision that the Respondent would notengage inlock-outs.'"Said substantiallyexpanded Article IX, new provisions of which specified fines, penaltyassess-ments, and strike vote procedure, among other things, read as follows :IX-Union Activity and Strikes, and Lockouts :(a)The Union and the employees of the Company shall notengage, eitherdirectly or indirectly, in union activities on company time except as may berequired in the handling of a grievance under step (a), Article VII.Aviolation of this section shall constituteadequatecause for the Company todischarge the violator, or it may invokea penalty assessment against theUnion's fundsin an amount to beagreed upon between the Company and theShop Committee which shall be not less than$10.00 or more than$50.00 foreach,violation.(b)The Union, for itselfand the employeesof the Company,agrees thatitwill at all times cooperatefully withthe Company in maintainingefficientproduction without interruption and that thereshall be nointerference bythe employees with theoperation of the Company.The Unionfurther agrees106 It may be that such omission was inddvertent, as the caption of Article IX continuedto contain said term. Such an omission was inadvertently made and later corrected as totop seniority for union officers and stewards.From the testimony, it would appear thatthe omission of a provision prohibiting lock-outs was not mentioned during thenegotiationswhich followed ; said omission was not mentioned during the hearing.Assuming that theRespondent did not deliberately omit the lock-out provision previously included, it appearsthat it may have become so absorbed in framing restrictions for the Union that it com-pletely overlooked the inclusion of even a minimum provision as to itself. It also appearsthat the Union may have been so completely surprised by the several novel and drasticprovisions restricting it, that it failed to notice that obvious omission as to the Respondent.In any event, the undeisigned rests the findings made herembelow not so much on what isomitted from Article IX, as on what is contained therein. 694DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it will not call, encourage, or support any strike, and that there shall beno strikes, work stoppages, spontaneous vacations and slowing down of work,or agitation to do the same, during the life of this Agreement, until theremedies under this Agreement have been completely exhausted.(c) In no event will the Union call a general or partial strike or institutea slowing down or stoppage of work until it has complied with the followingprovisions:(1)Conducted a vote by secret ballot under the supervision of a UnitedStates Commissioner of Conciliation of all employees to whom the Agreementapplies and received a majority vote authorizing the calling of a slowdown orstrike within 30 days from the balloting.(2)Notified the Company in writing 10 days prior to the commencementof any slowdown or strike which may have been authorized to be takenunder (1).(3) In the event of a strike or walkout and/or picketing by the employees,there shallbe nomass picketing of employees, but such picketing activitieswill be limited to peaceful persuasion,without threat or threats of any kind,and by a group of persons not exceeding 10 in number,10 feet apart, at anyentrance to the plant of the Employer, and no effort will be made to interferewiththe right of any person to enter or leave the premises of the Employer.(d)Participation in a strike, or any work stoppage or slowing down ofwork, or agitation to do the same, before the remedies under this contracthave been exhausted by the parties hereto, or before Sub-section (c) has beencomplied with, shall be cause for the dismissal of such employee or employeeswho participate therein,and the Company shall not be obligated to reinstateor re-employ such employee or employees.(e)The Union by one of its international officers and by its local President,shall repudiate any strike or other concerted cessation of work whatsoeverby any group or number of employees that has not been called by the Unionafter being so authorized ; and shall declare that any picket line set up inconnection therewith is illegal and not binding on members of the Union.Therepudiation and declaration shall be communicated to the Company in writingwithin 72 hours after the cessation of work by the employees, or the formingof the picket line respectively.(f) In addition to any other action which the Company may hereunder orotherwise lawfully take, any employee participating in an unauthorized strikeor other concerted cessation of work not called by the Union shallbeliableto a fine of$3.00a day for every day's absence from work andto lossof oneyear's seniority for every continuous absence for a calendar week or partthereof.(g) If the Union violates this article, it shallbeliable to a minimumpenalty of $500.00 cash per day per plant, payable to the Company within30days.Such amount shall constitute liquidated damages suffered by theCompany as a result of the unauthorized stoppage of work, and if payment isnot made within the specified period, same maybereduced to judgment in anycompetent court of record.[Emphasis supplied, except in caption.]'"iosThe supplied emphasis indicates those provisions to which the Union at no time there-after wasvillmg toagreeSaid emphasis is based on the testimony of McCoy, which wasdetailed and consistent on direct and on crois-examinationTuo typographical errors havebeen conformed so that what appears above is identical with Article IN in the Respondent'sfourth contract of November 8, the parties having stipulated that -aid articles in the twocontracts were identical. TOWER HOSIERY MILLS, INC.695The Union, highly incensed at the drastic new provisions contained in ArticleIX and at the procedure whichhad been employedin Julyin increasingwages, prepared a memorandum of counterproposals, which was submittedthrough Conciliator Brewer on August 16, at which time the parties met sepa-ratelywith Brewer, and also met jointly with him.While the Union, in itscounterproposals, accepted the revised clause under "General Provisions," quotedabove, from which the indemnity provisions had been eliminated, it objected tothe above enumerated provision in the proposed agreement of August 13 to whichit had not previously agreedThe Union's counterproposals specifically pointedout that a provision for the Christmas bonus should be included, and that saidbonus should apply in calculating vacation pay.The Union declined to accepteither Article IX or the open-shop clause,stating asto each that it waswillingto consider the matter further, but that such provisions were contrary to unionpolicy and that the Union had never signed agreements containing suchclauses.The Union requested an additional wage increase equal to that put into effecton July 29. It also requested maintenance of membership and an irrevocablecheck-off 10'It appears from the testimony that during such joint negotiations as took placeon August 16, the last meeting in which Brewer participated, no substantialprogress was made in resolving the differences in positions between the partieswhich appear from a comparision of the conflicting proposals set outabove.10'While confi.cting positions appear to have been discussed, the meeting, to useAdams' phraseology, "blew up because of disagreement in general," ending with-out any arrangement for another meeting.On August 21, McCoy wrote McLendon, asking when a conference could be heldfor "the purpose of negotiating a contract."On August 22, McLendon wroteMcCoy, confirming a telephone conversation on that same date, in which August27 had tentatively been agreed upon for furthernegotiations.This letter statedthat the Respondent's "representatives were perfectly willing to continuenegoti-ations but we were unwilling to start all over and negotiateagain on issues whichhave heretofore been settled or disposed of in the previous negotiations."It alsosuggested that at the "next conference both sides should be prepared to recognizewhat we have already accomplished in the previous negotiationsand begin fromthat point."On August 23, McCoy wrote the Respondent,attentionMaynard, with copies toCooper and McLendon, as follows :Enclosed you will find three copies of an Agreement covering those bar-gaining pointsthat havebeen agreedupon between the partiesduring ourconferences.In line withthe decisions of the National LaborRelationsBoard and the Courts, the Union, therefore,has affixed its signature to thisAgreement.Will you pleasesignthese threecopies, keeping one and returningthe othertwo.The contract enclosed with the above letter actually included no clause whichhad not been agreed upon as to content and language and appears to have in-ma Whilethis request exceeded vaiious proposals as to union security made by the Unionon April 11,the Respondent in the meantime had submitted substantially stiffened provi-sions,which theUnion was willing to discuss and which clearly required greatly augmentedresponsibility on the Union's part. In any event,the Union,after August 16, abandonedthis and other demands in its counterproposals.109The Respondent may have indicated willingness to consider the elimination of theprovision as to exceptional employees from the military service clause 696DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluded all clauses which had been agreed upon. The contract omitted clausesas to general union security and as to payment of the Christmas bonus. It alsospecifically excluded said bonus from gross earnings in calculating vacation pay.It included the provision for specific enforcement "by injunction or other properdecree" and also the Respondent's above quoted language, proposed early in thenegotiations,making arbitration optional.While the contract thus submittedcovered a wide range of subjects in its 19 articles, many of which had severalsubdivisions, said contract did not include any general clause on rates and wages,a subject of controversy from the beginning.110Nor were there any provisionsas to exceptional employees, the open shop, or strikes and lock-outs, all mattersupon which the Respondent had been insisting from early in the negotiations.On August 26, McLendon wrote McCoy, asknowledging receipt of his copy ofthe letter of August 23 and of the "Articles of Agreement."McLendon's letter re-ferred to the understanding, reached in the first conference which he had at-tended, that provisions agreed upon would be considered tentative, "subject tothe negotiation of an entire contract," and contained the following paragraph :If, therefore, you mean by your letter of August 23 that the Company isbound to execute a contract containing only such provisions as it has tenta-tively approved, I want to make it clear that the Company will not do so.If you mean that these provisions tentatively approved by both parties shouldbe "nailed down" and not gone over and over in the negotiations, we willagree with you.Clearly the Respondent refused to sign the agreement submitted by the Unionon August 23. The facts, however, show that said agreement was not a com-plete contract.Board's counsel contends that by so refusing the Respondent re-fused to bargain in violation of Section 8 (5). In view of all of the circum-stances, the undersigned finds that the refusal to sign said partial agreement ofAugust 23, 1946, did not constitute refusal to bargain.At a conference between the Respondent and the Union on August 27, heldpursuant to earlier arrangements, the Union's signed contract formed the prin-cipal basis of discussion at the outset.The Respondent refused to sign, insist-ing that it was not a complete contract. The Respondent at first insisted thatits demands as to exceptional employees, rates and wages, the open-shop clause,and Article IX would all have to be included. Eventually, however, after theRespondent's representatives had conferred among themselves, the Respondentproposed, as a complete settlement of issues in dispute, that if the Union wouldaccept the other provisions to which it had been objecting, the Respondent wouldagree to eliminate the provision as to exceptional employees from the militaryservice clause and to reduce the percentage of exceptional employees to be ex-cluded under the general seniority clause from 10 percent to 5 percent."'Whilethere is some confusion and contradiction in the testimony as to just how far theUnion was willing to go on August 27, the undersigned is satisfied, from all ofthe evidence, that it did agree to the proposal as to exceptional employees, andthat it also agreed, in relation to Article IX, that a national officer of the Union110The clause on piece rates was not such a general wage clause, but rather applied torates for new operations.111The Respondent, in proposing a liquidation of the entire matter, also wanted the Unionto drop its charges filed with the Board.However, the undersigned does not believe thatthe Respondent then or thereafter made the withdrawal of charges a condition precedent tothe signing of a contract, and accordingly does not believe that the Respondent's position onthis point, on August 27 or thereafter, constituted refusal to bargain, as contended.Cf.Matter of The Toledo Desk & FixtureCo., 75 N. L. R. B. 744. TOWER HOSIERY MILLS, INC.697would repudiate any strike called in violation of the agreement, a consessiongoing beyond the Union's customary no-strike clause." In any event, while theRespondent's proposition was discussed, and in part accepted by the Union,the Union did not agree to the proposal as a whole, and the meeting terminatedwithout reaching final agreement on a contract.On August 28, McCoy wrote the Respondent that, in view of its position duringnegotiations on August 27, his signature on the agreement of August 23 was"null and void." Said letter contained no reference to any further conference.(g)The deadlock reached in November1946On November 4, the Respondent and the Union met in Greensboro with FieldExaminer Samuel Merrick, who called the meeting because of the Union's pend-ing charges.During this meeting, the Union receded still further, accepting inmajor part the Respondent's proposal of August 27 for liquidation of differences.Thus the Union was willing to accept the Respondent's position on wages, asspecified in the Respondent's agreement of August 13."a In addition, the Unionmade substantial further concessions as to Article IX, agreeing to the inclusionof about half of the provisions thereof, namely, all of the provisions which arenot underlined in the text of Article IX set out hereinabove.However, theRespondent insisted that the Union accept all of the provisions in said Article IX;the Union refused to agree to the provisions underlined.The Union furtheragreed to incorporate the Respondent's open-shop clause, set out in full herein-above, if agreement could be reached on Article IX by so doing.The foregoing contingent compromise, leaving in issue only the underlinedprovisions of Article IX, was reached during the November 4 meeting with Mer-rick.Itwas predicated on the further understanding that if the Respondentwould recede from its insistence on those parts of Article IX to which the Unionmaintained it could not agree '114 the Union would sign the agreement and wouldalso withdraw its charges.The meeting thus terminated with the understandingthat the Respondent would consider making concessions as to Article IX, reachits final decision, and advise the Union thereof in writing."On November 8, 1946, Cooper, on behalf of the Respondent, wrote the Unionas follows : "a111 It is possible that, on August 27, the Union also expressed willingness to consider theRespondent's positionon wages,whichis set out below,but the undersigneddoes not believethat it was accepted.113 In essence, this provided for the then current rates ; that area wage increases anddecreases would be made effective as of the effective dates thereof in said area ; and that 6months after execution of the agreement, or upon any area wageincreaseor decrease, eitherparty would be free to reopen wage negotiations.114Maynard testified that the Union's representatives contended that the provisions would"raid the treasury," were against union policy, and that they had never before heard of suchdemands. Inaddition to testifying that the Union made objections such as the foregoingMcCoy also testified credibly that the Unionexpressedobjections to the demands as beingunreasonable and beyond anything that the Union had ever previously agreed to.McCoyalso testified credibly that the Union additionally stated, as objections to c (1) whichrequired secret strike ballots, that it interfered with the independence, autonomy, and opera-tion of their organization and "implied that all the employees of the Company would havethe right to vote " Further, the Union explained, according to credited testimony of McCoy,that it could not agree to "a penaltyassessmentagainst the Union's funds" because thatwould "leave us wide open to bleed our funds under any circumstances that sometimes wewouldn't be responsible for" and because the Union could not have "any proper control orany responsibility" without a strong provisionfor unionsecurity.liiMaynard testified that the Respondent was to "write the final form of that proposaland submit it."113The letter was addressed to McCoy with copies toMcLendon,Merrick,and Adams. 698DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince our conference on Monday, November 4th, we have reviewed theproposed Agreement and particularly Article IX, Union Activity and Strikes,and Lockouts.Mr. Maynard has given serious consideration to the requestof the Union for the elimination of certain sub-sections of this Article buthas concluded that he cannot consent to the eliminations proposed.Hefeels that these provisions are reasonable in order to have a workable con-tract with the Union.At the request of this client, therefore, and in accordance with theunderstanding had at our conference, we have rewritten the Agreementand enclose the original and a copy for your signature if the entire contractis now acceptable.You will note that we have provided for super-seniority,as agreed upon under General Provisions, and we have eliminated fromMilitary Service the provisions relating to exceptional employees.Upon acceptance by the Union of this form of Agreement, it is understoodthat any charges of unfair labor practices or grievances arising prior to thedate of its execution, are waived and fully settled. If you will execute bothcopies and return to us we will secure the execution by Mr. R. A. Maynardand return the original for your files.While this Agreement constitutes the final answer of the Company withrespect to the provisions of Article IX, we will, of course, meet with youin another conference if you so desire, and ask that you contact MajorMcLendon there in Greensboro about a date.The agreement submitted with the above letter provided for all of the con-cessionswhich the Union and the Respondent had made, including optionalarbitration and the right of specific enforcement by injunction or other decreein place of the indemnity clause.117 It included the open-shop clause and alsoall of Article IX, as said Article had originally appeared in the agreement ofAugust 13.On November 11, McCoy, on behalf of the Union, acknowledged Cooper's let-ter 118 and receipt of the agreement, stating relative thereto :Article IX is not acceptable to the Union, because it is unreasonable.Wehave never included such a clause in any of our agreements. In fact, I havenever had to bargain upon such a suggestion in many years of this type ofwork. I have never seen or beard of even a request by any managementto include in the terms of a labor agreement such a ridiculous, unreasonable,impractical, unworkable clauseTherefore Article IV 11p is also excludedfrom those clauses we had tentatively reached an agreement upon.Youwill remember we stated we would agree upon Article IV provided we couldreach an agreement on Article IX, satisfactory to the Union.We are not requesting another conference, because I am convinced theCompany has no desire to reach an agreement in good faith.We are notifying the National Labor Relations Board to process our casesfiled against the Tower Hosiery Mills, Inc.We also wish to bring to the Company's attention that due to their position,we reserve the right to bring up for collective bargaining purposes any andallquestionswe deem necessary to conclude a proper agreement.117 It should be noted that there was no clause providing for the Christmasbonus, andbonuses v% ere excluded from vacation pay.18Copies of McCoy's letter went to Merrick, Maynard, McLendon, and Adamssse The Respondent's open-shop clause, quoted hereinabove. TOWER HOSIERY MILLS, INC.699On November 16, Cooper wrote McCoy,"° in essence, that the Respondent hadrepeatedly demonstrated its good faith in bargaining and resented statementsinMcCoy's letter to the contrary ; that the Respondent would not permit anysort of contract to be dictated to it; and that if the Union's letter meant that itwanted to press the matter before the Board, that course was acceptable to theRespondent.There was nothing in the letter of November 16 which stated orimplied that the Respondent might be willing to consider any modification ofits "final answer" in its letter of November 8, as to the provisions of Article IX.No further bargaining conference has been held, nor has such a conference beenrequested by either the Union or the Respondent "'4.Conclusions as to the refusal to bargainExcept for two matters now to be considered, the Christmas bonus and ArticleIX, all matters occurring after the 1945 election contended to be violative ofSection 8 (1) and (5), which have been deemed sufficiently significant to warrantmentioning, have been heretofore considered.While such matters have not allbeen free from doubt, the undersigned has found hereinabove that they have notconstituted unfair labor practices within the meaning of Section 8 (1) and (5)of the Act.The undersigned hereby reaffirms such findingsand conclusions.However, for reasons now to be considered, the undersigned believes that theChristmas bonus and Article IX issues are of a different order.The above findings pertaining to negotiations show that, by the conferences ofFebruary 6 and 7, the Respondent had taken the position, from which It neverreceded, that it would not agree to include a provision as to its Christmas bonusin a contract"2Thus by February 7, the Respondent had taken the position,in essence, that the inclusion of its Christmas bonus in a contractwas not abargainable issue because the bonus was not a part of wages, was optional, andcould be withheld whenever the Respondent saw fit.However, the facts showthat said bonus was a well established part of the Respondent's practices, hav-ing been paidfor 7 years or more, on thebasis of2 percent of each employee'sannual earnings.Hence, on the authority of the Singer case,12' the under-signedconcludes and finds that the Respondent, by its fixed position on thebonus issue,erroneously insisted upon reserving to Itself the right to actunilaterally on a matter legitimately within the scope of collective bargainingand refused even to recognize the right of collective bargaining with respectthereto, and thereby, on or about February 7, 1946, and thereafter, refused tobargaincollectively within the meaning of the Act.'244220Copies to Merrick,McLendon and Adams.121 It should be noted, however,that on February 17, 1947, some 3 months after the abovecorrespondence had been exchanged,representatives of the parties met very briefly,at whichtime the Respondent secured the Union's concurrence before granting a third area wageincrease;no other matter was considered on that occasion.taeWhile the evidence shows that the Respondent also stated such a position at theJanuary 24 and 25 conferences,concededly those conferences were exploratory in nature.There is no doubt, however,that by the end of the February 6 and 7 conferences, theRespondent's position on the bonus question had been taken unequivocally and after dueopportunity for consideration.Hence, the date of the second of those two meetings,February 7, is used hereinafter as the date upon which the Respondent took said positionon the bonus.1zaMatter of Sanger ManufaeturiAg Company,24 N. L.R. B. 444, enf'd as mod., 119F. (2d) 131(C. C. A. 7),cert.denied, 313 U S 595124No separate finding is made on the question of the Respondent'sposition on theInclusion of the bonus in the calculation of vacation pay.That issue persisted during nego-tiations,along with the Union's contention concerning the bonus.The undersigned doesnot believe it necessary to treat that phase of the negotiations as a separate issue. It 700DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe bearing of the Union's willingness to abandon the bonus issue on whetherthe foregoing violation has become moot remains to be considered.The Union'scharge of refusal to bargain had been filed several months before the Union firstindicated its willingness, during August, to give up its position on the bonusand the Respondent's position on the bonus had been one of the Union's reasonsfor filing said charge in March.Thereafter the bonus had continued to be arecurring matter in dispute. It was not until after the Union had been con-fronted with the substantially increased demands in the revised Article IX (firstsubmitted by the Respondent on August 13) from which the Respondent refusedto recede at the meeting of August 16, that the Union first failed to press itsbonus demand by omitting same from its contract of August 23. Said contracthad included only provisions on which agreement had already been reached.Finally, when the negotiations deadlocked upon the Respondent's insistence thatall of Article IX be accepted, in spite of the Union's willingnes to make ex-tensive concessions, the Union notified the Respondent that, because it doubtedthe Respondent's good faith, it was relying upon its charges before the Boardand was preserving the right to bring up for collective bargaining all questionsdeemed necessary "to conclude a proper agreement." In view of the foregoing,and of findings made hereinbelow as to the Respondent's conduct on August 19and thereafter, the undersigned concludes and finds that the Respondent's re-fusal to bargain with respect to the bonus issue has not become moot becauseof the Union's willingness, prior to the deadlock, to drop said issue in its un-successful attempt to reach an agreement 12"On all of the evidence, the undersignedfindsthat by incorporating severalnew provisions in Article IX of its proposed agreement of August 13, 1946, theRespondent injected substantially increased demands into the picture, afternegotiations had been under way for more than 6 months. It is true that saidproposedagreement alsoomitted, for the first time, the indemnity clause whichthe Union had opposed and to which it had offered its counterproposal of May 23.However, that counterproposal of the Union, providing for specific enforcementby injunction or other proper decree, was also incorporated in a clause under"General Provisions," in the Respondent's August 13 contract, in place of saidindemnity clause.126The provisions of that reconstituted clause gave the Re-spondent reasonable assurance, in the undersigned's opinion, that the Union couldbe held responsible for performance under the contract. In view of the fore-going protection afforded the Respondent by the incorporation of the Union'scounterproposal,and from hisstudy of the course of the negotiations, the under-signed is convinced that withdrawal of the indemnity clause could not open thedoor so late in negotiations for injection permanently into the picture of suchsignificant new demands as were incorporated in Article IX of the contract ofAugust 13.12'should be noted that,unlike the payment of the bonus itself,it had not been the Respond-ent's practice to include the bonus in calculating vacation pay.Nevertheless,the questionof whether or not thebonus should be included in calculating vacation pay was a bargain-able issueand, to the extent that the Respondent's positionon thatmatter was bottomedon its erroneous position as to the bonus itself, the Respondent was also in error on thevacation pay issue'As theRespondent's letter ofAugust 26 pointed out,negotiations had proceeded onthe basis that agreementswere "tentative"and were "subject to the negotiation of anentire contract."326The clause thus reconstituted has been set out above.It included provisions as tosufficiency of service against the Union in legal proceedings.327 It should be noted thathad theRespondent insisted on incorporation in a contractof such an indemnity clause, that position itself, under long standing Board precedent, TOWER HOSIERY MILLS, INC.701The Respondent's failure to bargain ingood faith,as required by the Actand the Act, as amended, is demonstrated by the unreasonableness of the Re-spondent's final position that the Union would have to accept,in toto,theexpanded version of Article IX, In spite of the other provisions of the agreementand the extensive concessions which the Union already had made.""Article IX,on its face, requires a high degree of union responsibility of unusual types. Itrequires that the Union be responsible for actions of the employees of the Re-spondent, whether or not they are members of the Union. In cases of violation,even though occasioned by acts of non-union employees, it provides for monetarypenalties against the Union 329 and for fines on individual employees.To illustrate, clause (a) of Article IX binds "the Union and the employees"not to engage directly or indirectly in union activities on company time and givesthe Respondent the option, in its sole discretion, of discharging individualviolators or invoking a "penalty assessment against the Union's funds" of from$10 to $50 for each violation."'wAgain, under clause (b), the Union would beagreeing not only that it "will not call, encourage, or support any strike" but alsothat"there shall be nostrikes, work stoppages, spontaneous vacations and slow-ing down of work,or agitation to do the same,"until the remedies under theagreement were completely exhausted. In this same clause, the Union would beagreeing "for itself and the employees" that there should be "nointerferenceby the employeeswith the operation" of the Respondent.Yet, if the Unionviolated Article IX, clause (g) thereof providesfor "a minimumpenalty"againstthe Union of $500 cash per day as "liquidated damages" from any "unauthorizedstoppage of work."Whatever may have been intended, such provisions justifythe Union's contention, expressed during negotiations when it objected to thepenalty assessment provisions, that under said provisions its funds would bejeopardized by circumstances for which it could not be responsible and overwhich it could not exercise proper control.Article IX also imposes unusual limitations upon the Union's autonomy, towhich the Union objected during negotiations.For instance, it removes fromthe Union's membership the right to decide on strike action, vesting that rightin "all employees to whom the Agreement applies," said widened franchise to beexercised in an election not under the Union's auspices 191might well have opened the Respondent to refusal to bargain charges.Matter ofJasperBlackburnProducts Corporation,21 N. L.R. B. 1240,1254;Matter of ScriptoManufacturing Company,36 N. L. R. B 411, 42,7; andMatter of InterstateSteam8hspCompany, at al.,36 N. L. R. B. 1307, 1318.'29While the undersigned does not purport to determine what terms the agreement shouldcontain, the circumstances of this case require that the Respondent's good faithin insistingon all Article IX be assessed.Further,under the circumstances,the undersigned is satisfiedthat the Union correctly interpreted the Respondent's letter of November8 and the agree-ment accompanying it as constituting the Respondent's final positionon Article IX.Notonlydoes the letter itselfclearly so state(and there was no subsequent indication of anykind to the contrary), but the meeting on November 4 with FieldExaminerMerrick hadterminated with the understanding that the Respondent would submitits finalposition bymail.Since it is evidentthat theRespondent was unwilling to change its mind,the willing-ness expressed in itsletter of November 8 to meet againis immaterial.329Under another clause of the agreement, the monetarypenaltiesagainst the Unionwould be subject to court enforcement.180 Under the agreement as a whole, it would appear that if the Respondent and theUnion's shop committeefailedto agree on the amount of each assessment which the Respond-ent chose to invoke, and either one of them refused to arbitrate the matter, the determina-tion of the matter would be thrown into the courts12' In the event of "picketing by the employees," eventhe numberof feet apart whichpickets were to walk was specified. 702DECISIONS OF NATIONALLABOR RELATIONS BOARDIn returnfor accepting unusually exacting responsibilitiesand limitations,under a contract enforceable in the courts,and inrelation to employeesregard-less of whether they wore members of the Union or not, the Union was affordedno commensuratesecurity or protection.The final step in the grievance pro-cedure, optional arbitration, left no recourse, except possiblylitigation, onmatters where disagreement persisted.The agreement's open-shop clause with-heldfromthe Union effective authority in relation to employees for whose conductArticle IX made it responsible and financially liable.' The Respondent hadmade no significantconcession as to wages, hours, or conditions of employment,which the Union could hold up to the employees in general, in an effortto securetheir voluntary cooperation in carrying out the agreement, or to its members,as evidencethat the Respondent was giving something comparablein value inexchangefor the highlyunusual concessionsexacted from the Union"aIt is thus evident that the provisions of Article IX, when viewed in theaggregateand in the light of the other provisions in the agreement, exacted ofthe Union, without compensating benefits or protection, one-sided and imprac-ticable responsibilities and restrictions so clearly unreasonable that no reasonableemployer, seeking in good faith to reach an agreement, would have requiredthem,in toto.134Accordingly, under all of the circumstances, the undersignedfinds that the Respondent was not acting in good faith, particularly on November8, 1946, when it insisted that the Union would have to accept all of the provisionsof Article IX.1'Viewed in the perspective of the record as a whole, the Respondent's flatpositionin its "final answer" of November 8, was correctly viewed by the Unionas anunreasonable one from which the Respondent would not recede.Accord-ingly, the Union was under no obligation to seek another conference beforeturning to the Board, since it reasonably believed that further attempts to bar-gainwith the Respondent would prove futile.'In view of the foregoing, the undersigned further concludes and finds that theRespondent refused to bargain on August 13, 1946, when through its expandedArticle IX it tardily injected into the negotiations substantial new demands,''and that the Respondent additionally refused to bargain by virtue of the un-reasonableness of its positionthereafter and particularly on November 8, 1946,that tie Union would have to accept all of the provisions of Article IX."''Clearly the Respondent knew that some of its employees were opposed to the Union.gasEven the protection of the seniority clause was materially weakened by exemptingexceptional employees therefrom.' It Is not deemed necessary to determine whether, as contended,any of the provisionsIn Article IX are in themselves repulsive to the purposes of the Act.185On the whole, Maynard's testimony as to why the provisions of Article IX wereproposed and Insisted upon was not persuasive on the question of the Respondent's goodfaith in bargainingAt one point in his examination,Maynard testified that it had beenhis position that he would not sign any agreement which did not include Article IX andthat his position did not change.The undersigned does not credit testimony,which he gavethereafter,that he made it clear to the Union that he would consider any counterproposalto all or any part of Article IX.The latter testimony is not consistent with the docu-mentary evidence.236Matter of The Toledo Desk & FixtureCo., 75 N. L. R B.744 ; and N.L.RB. V. High-land Shoe,Inc,119 F.(2d) 218(C. C A. 1).In view of the Union's repeated and extensiveconcessions in attempting to reach an agreement,the record as a whole does not supportthe Respondent's allegation In its answer that the extensive negotiations failed to resultin a signed contract solely because the Union failed to bargain in good faith.Cf.Matterof Times Publishing Company,72 NL. R B 676.inMatter of Burgie Vinegar Company,71 N. L.R. B. 829. TOWER HOSIERY MILLS, INC.703In summation, the undersigned finds that from on or about February 7, 1946,and at all times thereafter, the Respondent has refused to bargain collectivelyin good faith with the Union as the exclusive representative of the employees inan appropriate unit, as required by the Act and the Act, as amended, and hasthereby interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act."'IV. THEEFFECT OFTHE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the Respondent set forth inSection III, above, occuring in connection with the operations of the Respondentdescribed in Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and such of them ashave been found to be unfair labor practices tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom, andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent has refused, from on or about February 7,1946, and thereafter, to bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit, the undersigned willrecommend that the Respondent, upon request, bargain collectively with theUnion as the representative of the employees in the unit.Upon the basis of the foregoing findings of fact and the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.American Federation of Hosiery Workers, affiliated with the Congress ofIndustrial Organizations, is a labor organization within the meaning of Section2 (5) of the Act.2.All production and maintenance employees of the Respondent, includingwatchmen-firemen, the shipping clerk, the utility man and the utility woman, butexcluding fixers, foremen-fixers, the forelady and all other supervisory employeeswith authority to hire, promote, discharge, discipline or otherwise effect changesin the status of employees or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.78 As to the Respondent's proposed findings and conclusions,which are in the form oftwo separately numbered series, pertaining,respectively,to the Section 8 (1) and to theSection 8(5) allegations,the undersigned rules as follows :As to the proposed8 (1) findings,the undersigned accepts findings 1, 3, and 5 andrejects findings 2, 4, and 6.As to the proposed 8 (1) conclusions,the undersignedaccepts conclusions 1 (paragraph 1), 2 (paragraph 1), 3, 4, 5 and 6 and rejectsconclusions 1 (paragraphs 2 and 3)and 2(paragraph 2).As to the proposed 8 (5)findings,the undersigned accepts finding 5, interpreting the last sentence thereof asapplying tothe Union's refusal to accede on November 4 and 5 thereafter to the under,lined provisions of Article IX, as set out in the body of this report, and rejectsfindings 1,2, 3, and 4.As to the proposed 8 (5) conclusions,the undersigned acceptsconclusion 5 as applying to the partial agreement submitted by the Union on August23, 1946, and rejects conclusions 1, 2, 3 and 4.It should be noted that several of the rejected findings and conclusions are extensiveand complex,and that certain of them comminglefindings, conclusions,and argument. 704DECISIONS OF NATIONALLABOR RELATIONS BOARD3.American Federation of Hosiery Workers, affiliated with the Uongress ofIndustrial Organizations, was on December 20, 1945, at all tines thereafter hasbeen, and now is the exclusive representative of all of the Respondent's employeesin the aforesaid unit appropriate for the purposes of collective bargaining, with-in the meaning of Section 9 (a) of the Act.4.By refusing on or about February 7, 1946, and at all times thereafter tobargain collectively with American Federation of Hosiery Workers, affiliatedwith the Congress of Industrial Organizations, as the exclusive representativeof all of its employees in the aforesaid appropriate unit, the respondent has en-gaged in and is engaging in unfair labor practices, within the meaning of Section8 (5) of the Act.5.By its aforesaid refusal to bargain, the Respondent has interfered with,restrained, and coerced it employees in the exercise of the rights guaranteed inSection 7 of the Act, and has thereby engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.The Respondent has not engaged in the unfair labor practices alleged inParagraph XI of the complaint, as amended, including all of the subdivisionsthereof from (a) through (i).RECOMMENDATIONSUpon the basis of the aforegoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Tower Hosiery Mills, Inc., Bur-lington,North Carolina, its officers, agents, successors and assigns shall:1Cease and desist from :(a)Refusing to bargain collectively with American Federation of HosieryWorkers, affiliated with the Congress of Industrial Organizations, as the exclu-sive representative of all of its production and maintenance employees, includ-ing watchmen-firemen, the shipping clerk, the utility man and the utility woman,but excluding fixers, foremen-fixers, the forelady and all other supervisory em-ployees with authority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees or effectively recommend such action, withrespect to rates of pay, wages, bonuses,"' hours of employment, or other condi-tions of employment ;(b) In any other manner interfering with the efforts of American Federationof Hosiery Workers, affiliated with the Congress of Industrial Organizations, tonegotiate for or to represent the employees in the aforesaid bargaining unit, astheir exclusive bargaining agent.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with American Federation of HosieryWorkers, affiliated with the Congress of Industrial Organizations, as the exclu-sive representative of all of its employees in the above-described appropriate unitwith respect to labor disputes, grievances, rates of pay, wages, bonuses, hoursof employment or other conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement ;(b)Post in conspicuous places throughout its plant at Burlington, NorthCarolina, copies of the notice attached hereto marked "Appendix A."Copiesof said notice, to be furnished by the Regional Director for the Fifth Region,129 This term specifically includes Christmas bonuses. TOWER HOSIERY MILLS, INC.705shall, after being duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that saidnotices are not altered, defaced, orcovered byany material;(c)Notify the Regional Director for the FifthRegion, inwriting,withintwenty (20) days from the date of the receipt of this Intermediate Report, whatsteps the Respondenthas takento comply herewith.It is further recommended that unless on or before twenty (20) days fromthe date of the receipt of this Intermediate Report, the Respondent satisfies theaforesaid Regional Director, as agent for the Board, that it has complied withor will comply with the foregoing recommendations, the National Labor RelationsBoard issue an order requiring the Respondent to take the action aforesaid.It is also recommended that the complaint be dismissed as to the alleged unfairlaborpracticesset out in ParagraphXI thereof,as amended,including all ofsub-paragraphs (a) through (i).As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, RochambeauBuilding,Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions and objections) as he relies upon, together with the original andsix copies of a brief in support thereof ; any party may, within the same period,file an originaland six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such Statement of Exceptions and/or briefs, theparties filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 85.As further provided in saidSection 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to theBoard withinten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptionsis filed asprovided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and becomeits findings,conclusionsand order,and allobjectionsand exceptions thereto shall be deemedwaived forall purposes.EARL S.BELLMAN,Trial Examiner.Dated March16, 1948.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with AMERICAN FEDERATION OfHOSIERY WORKERS, affiliated with the CONGRESS OF INDUSTRIAL ORGANIZA- 706DECISIONSOF NATIONALLABOR RELATIONS BOARDTIONS, as the exclusive representative of all employees in the appropriateunit described below.WE WILL NOT in any other manner interfere with the efforts of AMERICANFEDERATION OF HOSIERY WORKERS,affiliated with the CONGRESS OF INDUSTRIALORGANIZATIONS,to negotiate for or to represent the employees in the saidbargaining unit, as their exclusive bargaining agent.WE WILL BARGAIN collectively,upon request,with AMERICAN FEDERATIONOF HOSIERY WORKERS,affiliated with the CONGRESS OF INDUSTRIAL ORGANIZA-TION s,as the exclusive representative of all employees in the appropriateunit described herein in respect to labor disputes,grievances,wages,bonuses,rates of payt hours of employment,and other conditions of employment,including Christmas bonuses, and,ifan understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All production and maintenance employeesincludingwatchmen-firemen,the shipping clerk,the utility man and the utility woman, but excludingfixers, foremen-fixers, the forelady and all other supervisory employees withauthority to hire, promote, discharge,discipline or otherwise effect changesin the status of employees or effectively recommend such action.All our employees are free to become or remain members of the above-namedunion or any other labor organization.TOWER HOSIERY MILLS, INC.,Employer.Dated--------------------By ------------ ------------------(RepiesentatiVe)(Title)This notice must remainposted for GO days from the datehereof,and mustnot be altered, defaced, orcovered by any other m ferial.